                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.369 Page 1 of 150



                                                      1 JOEL M. SIMON, Esq. (SBN 82846)
                                                          jms@asfgslaw.com
                                                      2 LIAT COHEN, Esq. (SBN 170267)
                                                          lc@asfgslaw.com
                                                      3 ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP
                                                          15760 Ventura Boulevard, Suite 1520
                                                      4 Encino, CA 91436-3026
                                                          (818) 501-3100 & Facsimile (818) 461-0559
                                                      5
                                                        DAN S. LEVINSON, Esq. (SBN 167659)
                                                      6
                                                        dan@levinsonstocktonllp.com
                                                      7 Levinson Stockton LLP
                                                        990 Highland Drive, Suite 206
                                                      8
                                                        Solana Beach, California 92075
                                                      9 (858) 810-8852 & Facsimile (858) 792-1106
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10
                                                        Attorneys for Defendants, Nicholas
                                                     11 Fiorentino, Sabiha Tudesco, Internet
                                                        Things, LLC, Simply Sweeps, LLC,
                                                     12 CrediReady, LLC, and Two Minute
                                                        Media Topics, LLC
                                                     13

                                                     14                        UNITED STATE DISTRICT COURT

                                                     15                      SOUTHERN DISTRICT OF CALIFORNIA

                                                     16

                                                     17   ZEETOGROUP, LLC; TIBRIO, LLC,             CASE NO.: 3:19-cv0458–JLS-NLS

                                                     18                         Plaintiffs,
                                                                                            RESPONSE TO DECLARATION
                                                     19       v.                            OF STEPHAN GOSS IN SUPPORT
                                                                                            OF TEMPORARY RESTRAINING
                                                     20
                                                          NICHOLAS FIORENTINO, an           ORDER AND PRELIMINARY
                                                          individual; SABIHA TUDESCO, an
                                                          individual; INTERNET THINGS, LLC; INJUNCTION
                                                     21

                                                     22   SIMPLY SWEEPS, LLC;
                                                          CREDIREADY, LLC; TWO MINUTE
                                                     23   MEDIA TOPICS, LLC; and DOES 1-
                                                          100, inclusive,
                                                     24
                                                                                  Defendants.
                                                     25
                                                     26

                                                     27

                                                     28

                                                                                                1
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.370 Page 2 of 150



                                                      1         I, Doug Bania, Declare:
                                                      2         1.    I am a founding principal of Nevium Intellectual Property
                                                      3 Consultants. Nevium specializes in developing IP strategies, IP valuation,

                                                      4 infringement investigation and providing expert testimony. I am experienced with

                                                      5 social media and Internet analytics, analysis of IP infringement on websites,

                                                      6 Google Ads, social media, SEO and online advertising. My CV is attached at

                                                      7 Schedule 3.

                                                      8         2.    I have been asked by Alperstein, Simon, Farkas, Gillin & Scott, LLP
                                                      9 (“Counsel”) to review the Declaration of Stephan Goss dated April 3, 2019 (the
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 “Goss Declaration”). Specifically, I was asked to review Exhibit D of the Goss

                                                     11 Declaration (“Exhibit D”) and investigate if the components and aspects of the

                                                     12 websites built by Zeetogroup, LLC (“Zeeto”) highlighted by Mr. Goss are unique

                                                     13 to Zeeto. Exhibit D is titled “SimplySweeps vs Zeeto, Side by side comparison”

                                                     14 and appears to compare components of websites built by Zeeto with components of

                                                     15 websites built by Internet Things, LP fka Internet Things, LLC and of each of the

                                                     16 remaining entity defendants, SimplySweeps, LP fka SimplySweeps, LLC

                                                     17 CrediReady, LP fka CrediReady, LLC) and Two Minute Media Topics, LP fka

                                                     18 Two Minute Media Topics, LLC, collectively referred to as “Internet Things” each

                                                     19 a subsidiary entity to Internet Things). I reserve the right to amend and supplement

                                                     20 my declaration upon the receipt of additional information, data, or deposition

                                                     21 testimony as that information is provided to me. I also reserve the right to provide

                                                     22 rebuttal analyses with respect to any expert reports or opinions submitted at a later

                                                     23 date.

                                                     24         3.    For this Declaration my analysis consists of:
                                                     25                  • Review of the comparisons made in Goss’ Exhibit D; and
                                                     26                  • Investigations to determine if the features and website
                                                     27                     components shown in Exhibit D are unique to Zeeto.
                                                     28         4.    The documents relied upon for my investigation are listed at Schedule

                                                                                                   2
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.371 Page 3 of 150



                                                      1 2. For my analysis, when using Google Search to investigate Exhibit D, I

                                                      2 performed the following four steps:

                                                      3            A. Launched Apple’s Safari browser version 12.0.3;
                                                      4            B. Confirmed I was logged out of all Google accounts;
                                                      5            C. Clicked on the File dropdown menu in Safari and chose New Private
                                                      6                 Window; and
                                                      7            D. Navigated to google.com and performed my search. I have notated any
                                                      8                 variation of this step 4 in the report below.
                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                                   These steps are important when conducting investigations in Internet-related
                                                     10 disputes because they ensure the Google Search user receives the closest to

                                                     11 unbiased search results as possible. These results ensure the investigation will not

                                                     12 be influenced by past search history or various Google profiles. If these steps are

                                                     13 not followed, the results would likely be biased by past search histories and

                                                     14 existing user profiles.

                                                     15            5.      Exhibit D consists of 19 pages that appear to make 17 comparisons
                                                     16 between a Zeeto website and an Internet Things website. I have investigated each

                                                     17 of the 17 comparisons in Exhibit D in the sections that follow.

                                                     18            6.      Goss’ Comparison #1: Exhibit D, Page 2 –Use of “win”. The Goss
                                                     19 Declaration highlights the use of the win subdomain. Goss states: “Zeeto has

                                                     20 consistently used the subdomain “win” for sweepstakes properties.” This

                                                     21 statement appears to imply Zeeto claims ownership of, or exclusive rights to use a

                                                     22 “win.” subdomain and that Internet Things should be precluded from using a

                                                     23 “win.” subdomain for sweepstakes-related websites.

                                                     24            7.      Domain Names. The Internet is comprised of domain names which
                                                     25 use a text-based label system that is easier to remember than numerical addresses. 1
                                                     26 A domain name is comprised of three parts:

                                                     27

                                                     28
                                                          1
                                                              https://www.website.com/beginnerguide/domainnames/8/1/what-is-a-domain-name?.ws
                                                                                                        3
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.372 Page 4 of 150



                                                      1               A.    Subdomain;
                                                      2               B.    Second level domain (SLD); and
                                                      3               C.    Top-level domain (TLD).
                                                      4        8.     Subdomain Names. A subdomain is a subset of a larger domain.
                                                      5 Although “www” is a typical and commonly used subdomain, creating and setting

                                                      6 up different subdomains, such as “win.” is an option for all domain name owners.

                                                      7 An example is show at Figure 1.

                                                      8                                        Figure 1

                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10

                                                     11

                                                     12        9.     “Win.” subdomain names appear to be quite commonly used on the
                                                     13 internet. Many of them are typically used by companies who are having a

                                                     14 sweepstake or a raffle for a prize; essentially, a website focused on winning

                                                     15 something. The use of a win subdomain gives a website a separate section of the

                                                     16 site dedicated to an offer or contest to win something. Setting up a “win.”

                                                     17 subdomain is a simple process for website developers.

                                                     18        10.    As an example, I am an owner of my firm Nevium. LLC and have
                                                     19 registered the domain name: nevium.com through the domain registrar GoDaddy.

                                                     20 Prior to April 2019, I had not created a “win.” subdomain for Nevium.com. To

                                                     21 create a win subdomain for Nevium, I performed the following steps shown in

                                                     22 Figure 2:

                                                     23 ///

                                                     24 ///

                                                     25 ///
                                                     26 ///

                                                     27 ///

                                                     28 ///

                                                                                                  4
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.373 Page 5 of 150



                                                      1 ///

                                                      2
                                                                                                    Figure 2
                                                      3               A. Logged into my GoDaddy account;
                                                      4               B. Navigated to the Nevium.com
                                                                         management section;
                                                      5
                                                                      C. Clicked on the Domain Name
                                                      6                  System (DNS) button;

                                                      7               D. Scrolled down to the forwarding
                                                                         section, and
                                                      8               E. Added a win subdomain.
                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10

                                                     11 The subdomain webpage “win.nevium.com” is now live and can be visited through

                                                     12 any Internet browser. The ease of establishing a ‘win.” subdomain indicates use of

                                                     13 “win.” subdomains is not the exclusive right of Zeeto.

                                                     14
                                                                11.     To further investigate the use of “win.” subdomains I searched Google
                                                     15
                                                          seeking other websites using “win.” subdomains. Searching “win.” in Google
                                                     16
                                                          provided the ten auto suggestions shown at Figure 3.
                                                     17
                                                                                                    Figure 3
                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25
                                                     26         The suggestions ranged from “win. domain” to “winmail.” After pressing
                                                     27 return on my keyboard to complete the search, I was presented with over 10 billion

                                                     28

                                                                                                       5
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.374 Page 6 of 150



                                                      1 results.2

                                                      2         12.    Due to the large amount of search results, I used the Google advanced
                                                      3 search parameter “site:win.*”3 to search for specific websites that use a win.

                                                      4 subdomain. The search term “site:” tells Google to search for specific websites.

                                                      5 The combination of “site:win.” tells Google to return results for specific websites

                                                      6 that use a win. subdomain. The * is a wildcard for an entire word. It instructs

                                                      7 Google to treat the * as a placeholder for any unknown term and then to return the

                                                      8 best matches all sites that use a “win.” subdomain as shown in Figure 4.

                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                                13.    The search query “site:win.*” returned 1,490,000 results.4 Based on
                                                     10 the large amount of search results I looked through several of the websites and

                                                     11 noticed many were using the .gs TLD which is related to South Georgia and the

                                                     12 South Sandwich Islands located in the British Overseas Territory in the southern

                                                     13 Atlantic Ocean.5 In order to exclude websites with the .gs TLD, I revised my search to

                                                     14 “site:win.* -win.gs” which returned 1,360,000 results.6

                                                     15
                                                                                                  Figure 4
                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21
                                                                14.    Paging through the results I found five “win.” subdomain websites
                                                     22
                                                          focused on a giveaway or sweepstakes. Three of the five sites had multiple win
                                                     23
                                                          subdomain websites as shown below and at Schedule 1:
                                                     24

                                                     25
                                                          2
                                                          Document 3: win - Google Search
                                                     26   3
                                                          https://support.google.com/websearch/answer/2466433?hl=en
                                                     27 4 Document 4: site/win.* - Google Search
                                                        5
                                                     28   https://www.name.com/domains/gs
                                                        6
                                                          Document 5: site/win.* -win.gs - Google Search
                                                                                                       6
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.375 Page 7 of 150



                                                      1         • win.wallstreetwinning.com – Using the site:win.wallstreetwinning.com
                                                      2           Google Search shows wallstreetwinning.com has used a win. subdomain
                                                                  on 38 webpages.7
                                                      3
                                                                • win.musclecarfan.com – Using the site:win.musclecarfan.com Google
                                                      4           Search shows musclecarfan.com has used a win. subdomain on 366
                                                      5           webpages.8

                                                      6         • win.capitalfm.com/nowtv2019 – Using the site:win.capitalfm.com
                                                                  Google Search shows capitalfm.com has used a win. subdomain on 132
                                                      7           webpages.9
                                                      8         • Win.hellonomad.com - Using the site:win.hellonomad.com Google
                                                      9           Search shows hellonomad.com has used a win. subdomain on 1
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                                  webpages.10
                                                     10
                                                                • Win.beelaugh.com - Using the site:win.beelaugh.com Google Search
                                                     11           shows beelaugh.com has used a win. subdomain on 1 webpages.11
                                                     12 My investigation of “win.” subdomains indicated over 1 million websites use a

                                                     13 “win.” Subdomain, and that several of these websites are hosting a sweepstakes and

                                                     14 use multiple iterations of “win.” subdomains. Therefore, it appears the use of a

                                                     15 “win.” subdomain is not unique to Zeeto and is commonly used by many different

                                                     16 website owners and developers.

                                                     17         15.    Goss’ Comparison #2: Exhibit D, Pages 3 through 5- Multi-Step.
                                                     18 The Goss Declaration states Zeeto’s website uses a multi-step form containing

                                                     19 unique submit button design elements. This statement appears to imply Zeeto

                                                     20 claims ownership of, or exclusive rights to use multi-step forms or multi-step

                                                     21 forms with specific submit button design elements, and that Internet Things should

                                                     22 be precluded from using multi-step forms or submit buttons with certain design

                                                     23 elements.

                                                     24

                                                     25
                                                          7
                                                          Document 6: site/win.wallstreetwinning.com - Google Search
                                                     26   8
                                                          Document 7: site/win.musclecarfan.com - Google Search
                                                     27 9 Document 8: site/win.capitalfm.com - Google Search
                                                        10
                                                     28    Document 9: site/win.hellonomad.com - Google Search
                                                        11
                                                           Document 10: site/win.beelaugh.com - Google Search
                                                                                                      7
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.376 Page 8 of 150



                                                      1 Multi-step forms are used on websites to collect a visitor’s personal information in

                                                      2 multiple steps. Use of multiple steps attempts to avoid overwhelming users with one

                                                      3 long personal form. HubSpot, a leading developer of software products for inbound

                                                      4 marketing and sales, defines a multi-step form as:

                                                      5
                                                                          A multi-step form is a long form that is broken into multiple pieces. They’re
                                                      6
                                                                          used to make long forms, such as shipping or registration forms, less
                                                      7
                                                                          intimidating and daunting. By allowing customers and leads to complete
                                                      8
                                                                          their information in smaller chunks, you create a positive user experience
                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                                          and increase conversions.12
                                                     10
                                                                   16.    I used Google to search “multi step form” and was provided ten auto
                                                     11
                                                          suggestions as shown in Figure 5 below. The suggestions ranged from a “multi
                                                     12
                                                          step form builder” to “multi step form examples.” The fact Google is providing the
                                                     13
                                                          ten related search queries indicates Internet users frequently search for information
                                                     14
                                                          related to multi-step forms.
                                                     15

                                                     16                                                 Figure 5

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23            17.    After submitting the search for “multi step form” I was presented with
                                                     24 over 357 million results ranging from Google Ads touting the ease of creating

                                                     25 forms with no coding required to organic results showing websites selling multi-
                                                     26 step form builders and tutorials describing how to build nice-looking multi step

                                                     27

                                                     28
                                                          12
                                                               Document 11: What is Inbound Marketing? | HubSpot
                                                                                                         8
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.377 Page 9 of 150



                                                      1 forms.13 I clicked on the organic search result titled How to Create a Form with

                                                      2 Multiple Steps – W3Schools because it was the first non-plug in organic result.

                                                      3 W3Schools is a web developer site that includes tutorials and references for

                                                      4 learning web programming as shown in Figure 6:14

                                                      5
                                                                                  Figure 6: Google Search result for W3Schools
                                                      6

                                                      7

                                                      8
                                                          Clicking on this search result, I was taken to a W3Schools web page that had a multi-
                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                          step form wizard.15 The multi-step form was shown at the top of the webpage and
                                                     10
                                                          included four steps. The code for each step was included on the webpage. I then
                                                     11
                                                          clicked on the green “Try it Yourself” button and was taken to a related webpage
                                                     12
                                                          that allowed me to modify the html and see the changes in the multi-step form
                                                     13
                                                          example.16 I then copied the code and pasted into my win.nevium.com webpage and
                                                     14
                                                          the multi-step form appeared on my website.17
                                                     15
                                                                18.    Another tool I used to determine if the use of multi-step forms are
                                                     16
                                                          unique to Zeeto is the Google Ads Keyword Planner, which is a free, publicly
                                                     17
                                                          available tool that shows the average monthly Google searches and pay-per-click
                                                     18
                                                          costs for various keywords and phrases.18 I used this tool to find out if there were
                                                     19
                                                          monthly searches for multi-step forms and if so, were there advertisers paying for
                                                     20
                                                          Ads related to the multi-step form key phrase.
                                                     21
                                                                19.    The phrase “multi step form” is searched 1,000 – 10,000 times per
                                                     22

                                                     23

                                                     24
                                                          13
                                                     25    Document 12: multi step form – Google Search
                                                        14
                                                           https://www.w3schools.com/about/default.asp
                                                     26 15
                                                           https://www.w3schools.com/howto/howto_js_form_steps.asp
                                                     27 16 https://www.w3schools.com/howto/tryit.asp?filename=tryhow_js_form_steps
                                                        17
                                                     28    http://win.nevium.com/
                                                        18
                                                           https://ads.google.com/home/tools/keyword-planner/
                                                                                                      9
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.378 Page 10 of 150



                                                      1 month in the United States and the pay-per-click price ranges from $1.17 - $5.90.19

                                                      2 The large number of searches per month, shows that multi step forms are not

                                                      3 unique to Zeeto. The pay-per-click rates, show there is a competitive market place

                                                      4 for companies placing Google Ads and these companies are willing to pay $1.17 - $5.90

                                                      5 per click for the term “multi step form.”

                                                      6          20.    My investigation of multi-step forms indicated that they are used on
                                                      7 many websites across the internet. The code for building the forms is free and easy

                                                      8 to use. Therefore, it would appear the use of multi-step forms is not unique to

                                                      9 Zeeto’s and is commonly used by many different website owners and developers.
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10          21.    Goss’ Comparison #3: Exhibit D, Page 3- Buttons. The Goss
                                                     11 Declaration highlights the use of submit buttons that include the word continue

                                                     12 with a right arrow. This statement appears to imply Zeeto claims ownership of, or

                                                     13 exclusive rights to use submit buttons that include the word continue with a right

                                                     14 arrow, and that Internet Things should be precluded from using submit buttons that

                                                     15 include the word continue with a right arrow for sweepstakes-related websites.

                                                     16          22.    Websites across the Internet use buttons to assist their visitors in
                                                     17 navigating their website. Businesses want their customers to be able to easily

                                                     18 navigate their website without getting lost. To start my investigation to determine

                                                     19 if a continue button with an arrow is unique to Zeeto, I performed a simple Google

                                                     20 image search for the phrase “continue button.” I chose not to include the word

                                                     21 arrow to obtain a better understanding of how web developers are using continue

                                                     22 buttons.

                                                     23          23.    The Google search for “continue button” resulted in over 1 billion
                                                     24 results.20 I then clicked on the Images link which is located at the top left of the

                                                     25 page, directly underneath the search field as shown at Figure 7.
                                                     26

                                                     27
                                                          19
                                                     28      Document 13: Google Keyword Planner
                                                          20
                                                             Document 14: continue button - Google Search
                                                                                                       10
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.379 Page 11 of 150



                                                      1                                          Figure 7
                                                      2

                                                      3

                                                      4         24.    The Image search results included various types of continue buttons in
                                                      5 numerous shapes and colors.21 Scrolling through the results reveled that there are

                                                      6 many continue buttons that use a right arrow. I clicked on the first image that

                                                      7 looked the most like the Zeeto button highlighted on page 3 of Exhibit D as shown

                                                      8 at Figure 8.

                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                                                                  Figure 8
                                                     10

                                                     11

                                                     12

                                                     13
                                                          Clicking on this button takes me to a website called Dribble which is a community
                                                     14
                                                          of designers sharing screenshots of their work, process, and projects in hopes of
                                                     15
                                                          getting hired as a freelance web developer.22 This particular continue button was
                                                     16
                                                          designed by a dribble user named Slandry who is a User Experience and Interaction
                                                     17
                                                          Designer.23 Slandry appears to have dozens of images for sale, including an orange
                                                     18
                                                          continue button, with rounded corners and an arrow.
                                                     19

                                                     20         25.    Refining my Google search to “continue buttons with arrow” resulted
                                                                              24
                                                     21 in 70 million results. I then clicked on the Google Images link which revealed

                                                     22 numerous companies ranging from Adobe to Shutterstock selling continue buttons
                                                                     25
                                                     23 with arrows.

                                                     24

                                                     25
                                                          21
                                                           Document 15: continue button – Google Image Search
                                                     26   22
                                                           https://dribbble.com/about
                                                     27 23 Document 16: Dribble Continue Button
                                                        24
                                                     28    Document 17: continue button with arrow - Google Search
                                                        25
                                                           Document 18: continue button with arrow - Google Image Search
                                                                                                      11
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.380 Page 12 of 150



                                                      1            26.    My investigation of “Continue Buttons with Arrows” indicated that
                                                      2 they are used on many websites across the Internet and companies such as Adobe

                                                      3 are selling them. Therefore, it would appear the use of continue buttons with

                                                      4 arrows is not unique to Zeeto and is commonly created and sold by freelance

                                                      5 graphic designers and large companies such as Adobe.

                                                      6            27.    Goss’ Comparison #4: Exhibit D, Page 6-Customised Setp Headline,
                                                      7 The Goss Declaration states Zeeto’s website uses a “customized step headline.”

                                                      8 This statement appears to imply Zeeto claims ownership of, or exclusive rights to

                                                      9 use, customized step headlines with its multi-step forms, and that Internet Things
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 should be precluded from using such headlines with multi-step forms on its

                                                     11 websites.

                                                     12            28.    The goal for business owners using websites is to move the internet
                                                     13 visitor or customer through the sales process as quickly and easily as possible. One

                                                     14 way to ensure a smooth interaction with a website that is using multi-step forms is

                                                     15 to create unique headline each step of the way.

                                                     16            29.    To start my investigation to determine if the use of customized
                                                     17 headlines on multi-step forms is unique to Zeeto, I performed a Google image

                                                     18 search for the phrase “multi step form headlines” which returned approximately 28

                                                     19 million results.26 The results included topics ranging from “Why multi-step lead

                                                     20 forms get up to 300% mover conversions” to “19 form design best practices to get

                                                     21 more conversions + examples.”

                                                     22            30.    I clicked on the “A multi-step form – Instapage” search result shown
                                                     23 at Figure 9.

                                                     24
                                                                                                       Figure 9
                                                     25
                                                     26

                                                     27

                                                     28
                                                          26
                                                               Document 19: multi step form headlines - Google Search
                                                                                                          12
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.381 Page 13 of 150



                                                      1 Clicking on this search result took me to instapage.com which is all-in-one landing

                                                      2 page solution company.27 The exact page is titled “Learn How to Reduce Landing

                                                      3 Page Friction with These 8 Multi-Step Form Examples.” This article explains what

                                                      4 multi-step forms are and provides several examples.28 They specifically discuss the

                                                      5 use of headlines:

                                                      6
                                                                The headline states how many steps are involved with signing up, so
                                                      7
                                                                prospects know immediately what it entails. Then, each of the steps is
                                                      8
                                                                clearly labeled with a section header to easily guide visitors through to
                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                                completion.
                                                     10
                                                                31.    As stated, the goal for business owners using websites is to move the
                                                     11
                                                          Internet visitor or customer through the sales process as quickly and easily as
                                                     12
                                                          possible. This article gives suggestions related to creating headlines that show the
                                                     13
                                                          Internet visitor how many steps are involved and headlines that are clearly labeled
                                                     14
                                                          each step of the way.
                                                     15
                                                                32.    Continuing my investigation of multi-step form headlines, I modified
                                                     16
                                                          my search to “multi step form” “headlines” which instructed Google to only return
                                                     17
                                                          results that included the words “multi step form” + “headlines,” which returned
                                                     18
                                                          over 9,500 results.29 The first ten result topics ranged from “take advantage of your
                                                     19
                                                          headlines” to “a good use of headlines.”
                                                     20
                                                                33.    My investigation of “customized step headline” suggested that this
                                                     21
                                                          process is common practice for users creating custom multi step forms. This
                                                     22
                                                          customization follows the theme of website owners needing to guide their users
                                                     23
                                                          through the process of navigating their website. Therefore, it would appear the use
                                                     24
                                                          of a “customized step headline” is not unique to Zeeto and is common practice for
                                                     25
                                                     26

                                                     27   27
                                                           https://instapage.com/about
                                                          28
                                                     28    https://instapage.com/blog/multi-step-form-examples
                                                        29
                                                           Document 20: "multi step form" "headlines" - Google Search
                                                                                                       13
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.382 Page 14 of 150



                                                      1 websites using multi step forms.

                                                      2          34.     Goss’ Comparison #5: Exhibit D, Page 7 – Rounded Corners. The
                                                      3 Goss Declaration states that Zeeto’s website uses “rounded corners” on their input

                                                      4 areas of their website. This statement appears to imply Zeeto claims ownership of,

                                                      5 or exclusive rights to use of rounded corners with its multi-step forms and that

                                                      6 Internet Things should be precluded from using such rounded corners with multi-

                                                      7 step forms on its websites.

                                                      8          35.     To start my investigation to determine if rounded corners on multi
                                                      9 step forms is unique to Zeeto, I analyzed Zeeto’s html
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 “win.indiasamples.in/a/PGIN03/2” that was shown on page 2 of Exhibit D. Pasting

                                                     11 the above html into my Safari browser brought me to a “Win a ₹10,000 Amazon

                                                     12 Giftcard!” webpage.30 I then clicked on the Safari dropdown menu “Develop” and

                                                     13 chose “Show Page Source” as shown at Figure 10.

                                                     14
                                                                                                      Figure 10
                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22          36.     Line 69 of the code shown at Figure 11 shows that the site is using a
                                                     23 free and open-source service called Bootstrap. Bootstrap provides predesigned

                                                     24 code to assist web developers with building websites.31 As it relates to Zeeto and as

                                                     25 shown in line 69 of their code, Zeeto is using Bootstrap to style the form shown on
                                                     26

                                                     27
                                                          30
                                                     28      Document 21: Enter to Win! | Sweepstakes
                                                          31
                                                             https://themes.getbootstrap.com/official-themes/
                                                                                                          14
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.383 Page 15 of 150



                                                      1 this webpage which includes the rounded corners on the input fields.

                                                      2
                                                                                                       Figure 11
                                                      3

                                                      4

                                                      5

                                                      6

                                                      7            37.     While reviewing the Bootstrap website, I reviewed an example, show

                                                      8 at Figure 12, for a form that was built entirely with Bootstrap and includes rounded
                                                                            32
                                                      9 corners by default.
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10                                                Figure 12

                                                     11

                                                     12

                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21            38.     My investigation of “rounded corners” shows that Zeeto is using

                                                     22 Bootstrap for their rounded corners; therefore, this style of button was not created

                                                     23 by Zeeto. Therefore, it would appear the use of a “rounded corners” is not unique

                                                     24 to Zeeto and is common practice for websites using multi step forms.

                                                     25            39.     Goss’ Comparison #6: Exhibit D, Page 7 – Email Terms. The Goss

                                                     26 Declaration states Zeeto’s website uses Email Terms. This statement appears to

                                                     27

                                                     28
                                                          32
                                                               https://getbootstrap.com/docs/4.3/examples/checkout/
                                                                                                           15
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.384 Page 16 of 150



                                                      1 imply Zeeto claims ownership of, or exclusive rights to use email terms and that

                                                      2 Internet Things should be precluded from using such terms on its websites.

                                                      3          40.    The CAN-SPAM Act that was signed by President George W. Bush in
                                                      4 2003 requires website owners have a Privacy Policy and Terms & Conditions

                                                      5 displayed when an internet user’s email address is being collected. 33

                                                      6          41.    My investigation of “email terms” shows that all websites, not only
                                                      7 Zeeto’s website, are required by law to include a Privacy Policy and Terms &

                                                      8 Conditions when collecting an internet users’ email address. Therefore, it would

                                                      9 appear the use of “email terms” is not unique to Zeeto and is common practice for
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 websites collecting personal data.

                                                     11          42.    Goss’ Comparison #7: Exhibit D, Page 8-TCPA Phone Consent. The
                                                     12 Goss Declaration states Zeeto’s website uses a TCPA Phone Consent which

                                                     13 provides automatic opt-in and consent by not having users select a checkbox. This

                                                     14 statement appears to imply Zeeto claims ownership of, or exclusive rights to use a

                                                     15 TCPA Phone Consent which provides automatic opt-in and consent by not having

                                                     16 users select a checkbox, and that Internet Things should be precluded from using

                                                     17 this.

                                                     18          43.    My investigation of “TCPA Phone Consent” shows that all websites,
                                                     19 not only Zeeto’s website, include these terms when collecting a telephone number

                                                     20 from Internet users. Therefore, it would appear the use of a “TCPA Phone

                                                     21 Consent” is not unique to Zeeto’s website and is common practice for websites

                                                     22 collecting personal data.

                                                     23          44.    Goss’ Comparison #8: Exhibit D, Page 9 –Customized Step Headline.
                                                     24 The Goss Declaration states Zeeto’s website uses a “Customized Step Headline”

                                                     25 which is headline text customized for each step. The statement “Experimenting
                                                     26 with different tones to provide the most optimal” appears to imply Zeeto has some

                                                     27

                                                     28   33
                                                            https://www.ftc.gov/tips-advice/business-center/guidance/can-spam-act-compliance-guide-
                                                          business
                                                                                                        16
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.385 Page 17 of 150



                                                      1 proprietary claim to use of unique headlines for each step in a multi step form.

                                                      2          45.    It is not clear what Exhibit D is implying or alleging with this
                                                      3 statement. He might be describing Split Testing or A/B testing which is a method

                                                      4 for testing headlines to determine which one receives the most clicks. If Exhibit D

                                                      5 is implying Zeeto claims ownership of, or exclusive rights for A/B Testing and that

                                                      6 Internet Things should be precluded from using A/B Testing or customized

                                                      7 headline text, it should be noted that A/B Testing and customized text have been

                                                      8 common practice for many years. Google engineers became pioneers in A/B

                                                      9 testing in 2011.34 Publishers have used headlines customized to catch a reader’s
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 attention since the early days of newspapers. Therefore, it is unlikely Zeeto can

                                                     11 support its claim of proprietary or exclusive rights to either A/B Testing or

                                                     12 customized headlines.

                                                     13          46.    Goss’ Comparison #9: Exhibit D, Page 10 – Color blocked toggles.
                                                     14 The Goss Declaration states Zeeto’s website uses Color-blocked toggles for

                                                     15 improved UI and 99% conversion. This statement appears to imply Zeeto claims

                                                     16 ownership of, or exclusive rights to use, Color-blocked toggles, and that Internet

                                                     17 Things should be precluded from using them.

                                                     18

                                                     19          47.    To start my investigation to determine if Color-blocked toggles is
                                                     20 unique to Zeeto, I performed a Google search for Color blocked website toggles

                                                     21 which resulted in over 40 million results.35 I clicked on the result shown at Figure

                                                     22 13 for How to Create a Toggle Switch – W3Schools.

                                                     23
                                                                                                    Figure 13
                                                     24

                                                     25
                                                     26

                                                     27
                                                          34
                                                     28      https://www.pardot.com/blog/abcs-ab-testing/
                                                          35
                                                             Document 22: Color blocked website toggles - Google Search
                                                                                                        17
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.386 Page 18 of 150



                                                      1         48.    I was taken to a webpage that provided the code for creating a toggle
                                                      2 switch.36 I then clicked on the green “Try it Yourself” button and was able to

                                                      3 manipulate the code provided to change the colors of the toggle switches.37

                                                      4 Looking back at the first page of the 40 plus million search results, it is obvious

                                                      5 that companies such as Mailchimp and many others are using color blocked

                                                      6 toggles.

                                                      7         49.    My investigation of Color-blocked toggles indicated the code to create
                                                      8 these types of website switches is easy to access and copy, and used by many

                                                      9 different sites. The code for building the color-blocked toggles is free and easy to
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 use. Therefore, it appears the use of Color-blocked toggles is not unique to Zeeto

                                                     11 and is easily accessible with a simple Google search.

                                                     12         50.    Goss’ Comparison #10: Exhibit D, Page 11-Coupon Border. The
                                                     13 Goss Declaration states Zeeto’s website uses a Coupon Border that Zeeto has

                                                     14 tested into placement design and optimized for a coupon border on Simple Opt-Ins.

                                                     15 This statement appears to imply Zeeto claims ownership of, or exclusive rights to

                                                     16 use coupon borders on opt-ins, and that Internet Things should be precluded from

                                                     17 using them.

                                                     18         51.    To start my investigation to determine if coupon borders on opt-ins is
                                                     19 unique to Zeeto, I performed a Google Search for “coupon borders on opt ins.” The

                                                     20 results included over 2 million results.38 I clicked on the 22 OptinMonster Hacks to

                                                     21 Boost Your Conversion result as shown at Figure 14.

                                                     22
                                                                                                 Figure 14
                                                     23

                                                     24

                                                     25
                                                     26

                                                     27   36
                                                           https://www.w3schools.com/howto/howto_css_switch.asp
                                                          37
                                                     28    https://www.w3schools.com/howto/tryit.asp?filename=tryhow_css_switch
                                                        38
                                                           Document 23: coupon borders on opt ins - Google Search
                                                                                                     18
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.387 Page 19 of 150



                                                      1          52.    I was taken to the Opt in Monster website which is a site dedicated to
                                                      2 building web tools to collect email.39 The webpage provided 22 ideas on how to

                                                      3 boost conversions.40 “Suggestion 21: Tweak your Options with a Split Test”

                                                      4 included an example of a coupon border on an opt in as shown in Figure 15:

                                                      5
                                                                                                    Figure 15
                                                      6

                                                      7

                                                      8

                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10

                                                     11

                                                     12

                                                     13

                                                     14

                                                     15

                                                     16

                                                     17
                                                                 53.    My investigation of “coupon border on opt-Ins” indicates that this
                                                     18
                                                          idea for boosting conversions is easy to find and available to any website
                                                     19
                                                          developer. Therefore, it would appear the use of a coupon border on an opt-in is
                                                     20
                                                          not unique to Zeeto and is easily accessible with a simple Google search.
                                                     21
                                                                 54.    Goss’ Comparison #11: Exhibit D, Page 12- Question-Answer
                                                     22
                                                          Pattern. The Goss Declaration states Zeeto’s website uses a Question/Answer
                                                     23
                                                          pattern that involves an algorithm that “asks a question then immediately shows
                                                     24
                                                          the most relevant offer.” This statement appears to imply Zeeto claims ownership
                                                     25
                                                          of a propriety question/answer algorithm, or exclusive rights to use this propriety
                                                     26

                                                     27
                                                          39
                                                     28      https://optinmonster.com/about/
                                                          40
                                                             https://optinmonster.com/optinmonster-hacks-to-boost-your-conversions/
                                                                                                        19
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.388 Page 20 of 150



                                                      1 algorithm, and that Internet Things should be precluded from using something

                                                      2 similar.

                                                      3        55.    Exhibit D does not provide any proof of a propriety algorithm or any
                                                      4 indication that Zeeto owns such a proprietary algorithm. Thus, Exhibit D has not

                                                      5 provided support for a claim on a unique or property property. Internet Things

                                                      6 does not use an algorithm, rather they use a predetermined answer method.

                                                      7 Therefore, Internet Things can not be using any proprietary properties that may or

                                                      8 may not be owned by Zeeto.

                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                               56.    Based on Exhibit D not providing proof of a propriety algorithm and
                                                     10 Internet Things’ use of a predetermined answer method rather than an algorithm, it

                                                     11 would appear the Zeeto website and Internet Things’s website are not functioning

                                                     12 in the same way and Internet Things has not used any proprietary properties

                                                     13 belonging to Zeeto.

                                                     14        57.    Goss’ Comparison #12: Exhibit D, Page 13-Similar Question Format.
                                                     15 The Goss Declaration states Zeeto’s website uses a “Similar Question Format” that

                                                     16 includes a percent, statement and a question. This statement appears to imply Zeeto

                                                     17 claims ownership of the Similar Question Format, or exclusive rights to use this

                                                     18 Similar Question Format, and that Internet Things should be precluded from using

                                                     19 something similar.

                                                     20

                                                     21        58.    To start my investigation, I went to the win. websites I discovered in
                                                     22 Goss’ Comparison #1 located at the beginning of my report to determine if those

                                                     23 similar sweepstake site used the Similar Question Format. I first navigated to

                                                     24 http://win.beelaugh.com and then clicked on the large yellow Enter Now button

                                                     25 shown below at Figure 16:
                                                     26 ///

                                                     27 ///

                                                     28 ///

                                                                                                  20
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.389 Page 21 of 150



                                                      1                                         Figure 16

                                                      2

                                                      3

                                                      4

                                                      5 Clicking the button took me to a Sweepstakes Alert website with an offer to win
                                                               41
                                                      6 $5,000. I entered a name and email address where requested. I then entered my

                                                      7 delivery address as requested. I then entered my birthdate, phone number and gender

                                                      8 as requested. I was then shown a variety of questions which several included a

                                                      9 percent, statement and a question as show in Figure 17:
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10                                         Figure 17
                                                     11

                                                     12

                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18
                                                          My investigation of a Similar Question Format indicates that the use of a percent,
                                                     19
                                                          statement and a question is also used by http://win.beelaugh.com. Therefore, it
                                                     20
                                                          would appear the use of the percent, statement and question format is not unique to
                                                     21
                                                          Zeeto and is used by other similar websites.
                                                     22

                                                     23         59.   Goss’ Comparison #13: Exhibit D, Page 14-Linkout Partners. The

                                                     24 Goss Declaration states Zeeto’s website uses Linkout Partners which are all current

                                                     25
                                                     26
                                                        41
                                                           https://play.sweepstakesalerts.com/win-
                                                     27 5000?utm_source=GoogleAdWordsSA&utm_medium=DisplayNetwork_d_cpc&utm_campaign
                                                        =CustomInt_Sweeps_1410874706_56498166940&utm_content=318239400430&utm_term=win
                                                     28 .beelaugh.com&campaignid=1410874706&adgroupid=56498166940&affid=1101&gclid=EAIaI
                                                        QobChMIjv2GvZfY4QIV8cfjBx3T1gWBEAEYASAAEgIptPD_BwE
                                                                                                   21
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.390 Page 22 of 150



                                                      1 partners in the Zeeto platform. This statement appears to imply Zeeto claims

                                                      2 ownership of, or an exclusive right to use, these specific Linkout Partners and that

                                                      3 Internet Things should be precluded from using them.

                                                      4            60.    Exhibit D does not provide any proof of an exclusive partnership or
                                                      5 exclusive right to use the Linkout Partners. Therefore, Zeeto has not provided any

                                                      6 support for their apparent claim that Internet Things should be precluded from use

                                                      7 of Linkout Partners.

                                                      8            61.    Goss’ Comparison #14: Exhibit D, Page 15-Format Simple Opt In.
                                                      9 The Goss Declaration states Zeeto’s website uses a TCPA Opt-In which has a
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 “format Simple Opt-in with TCPA disclaimer.” This statement appears to imply

                                                     11 either Zeeto claims ownership of, or exclusive rights to use:

                                                     12                   •      Specific TCPA Opt-in language; and/or
                                                     13                   •      the TCPA Opt-In language in a specific format or placement.
                                                     14 This statement implies Internet Things should be precluded from using either the

                                                     15 same TCPA Opt-in language, or placement of that language in a specific format or

                                                     16 placement.

                                                     17            62.    The example provided at Exhibit D shows the SimplySweeps website
                                                     18 and the Zeeto website use language that is similar but not an exact copy. If Zeeto is

                                                     19 claiming proprietary rights to a specific language or set of terms, Exhibit D does

                                                     20 not support this claim.

                                                     21            63.    Amendments to the Telephone Consumer Protection Act of 1991
                                                     22 require by law that similar language be displayed any time a user’s action would

                                                     23 result in their phone number being captured and/or delivered to a 3rd party.

                                                     24 Internet Things uses a service called Jornaya to generate the code for the language

                                                     25 of the TCPA Disclosure.42 I personally logged into their Jornaya account and
                                                     26

                                                     27

                                                     28
                                                          42
                                                               https://www.jornaya.com/
                                                                                                     22
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.391 Page 23 of 150



                                                      1 obtained the code used on their website.43 My investigation of Zeeto’s website use

                                                      2 the TCPA Opt-In Format for Simple Opt-in with TCPA disclaimer indicated that

                                                      3 the code to create this disclaimer can be generated by a third-party vendor such as

                                                      4 Jornaya. Therefore, it would appear Internet Things’s use of opt-in language is not

                                                      5 a mis-use of any proprietary property belonging to Zeeto.

                                                      6            64.    Exhibit D does not provide any proof that the TCPA Opt-in language
                                                      7 and the placement of this language is proprietary. Therefore, it would appear the

                                                      8 use and placement of this language is not unique to Zeeto.

                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                                   65.    Goss’ Comparison #15: Exhibit D, Page 16-17-Skip Text. The Goss
                                                     10 Declaration states Zeeto’s website uses Skip Text and “Zeeto has tested into and

                                                     11 offers customized skip text for the linkout offers.” This statement appears to imply

                                                     12 Zeeto claims ownership of, or exclusive rights to use skip text, or Zeeto claims

                                                     13 exclusive rights to use the term “no thanks” as skip text. Thus Internet Things

                                                     14 should be precluded from either using skip text or precluded from using the term

                                                     15 “no thanks.”

                                                     16            66.    While going through the website http://win.beelaugh.com as described
                                                     17 in Goss’ Comparison #12 above, I was presented with the coupon shown at Figure

                                                     18 18 which includes the term “no thanks” as skip text.

                                                     19
                                                                                                   Figure 18
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25
                                                     26

                                                     27

                                                     28
                                                          43
                                                               Document 24: Jornaya Instructions
                                                                                                      23
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.392 Page 24 of 150



                                                      1        67.    Exhibit D does not provide any support for the claims that use of skip
                                                      2 text or the term “no thanks” as skip text are the exclusive right of Zeeto. My

                                                      3 investigation shows that win.beelaugh.com uses the term “no thanks” as skip text.

                                                      4 Therefore, it appears the use of skip text is not unique or exclusive to Zeeto.

                                                      5        68.    Goss’ Comparison #16: Exhibit D, Page 18-Mautic SMS. The Goss
                                                      6 Declaration shows a screenshot of an Excel sheet titled “Mautic SMS.” This page

                                                      7 of Exhibit D contains no text or explanation for its inclusion or an indication of

                                                      8 why the image is relevant to Zeeto’s claims in this case. Mautic is an open source

                                                      9 marketing and automation platform.44 Therefore, it appears the use of Mautic is
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10 not unique or exclusive to Zeeto.

                                                     11        69.    Goss’ Comparison #17: Exhibit D, Page 19-CrediReady Purchase
                                                     12 Name. This page of Exhibit D shows a screenshot of an ICANN WHOIS

                                                     13 document for SimplySweeps.com and includes text showing that CrediReady, LLC

                                                     14 purchased the domain name simplysweeps.com from GoDaddy on October 12,

                                                     15 2017. The text at this page next to the ICANN WHOIS document is wrong

                                                     16 regarding the purchase date.

                                                     17        70.    As shown at Document 25, Nicholas Fiorentino purchased the domain
                                                     18 name on November 20, 2018 as an Auctions Expired Domain.45 It is unclear what

                                                     19 this page of Exhibit D is claiming, however it is important to note the correct

                                                     20 purchase date.

                                                     21        71.    SimplySweeps Source Code Review. I was provided the Commit
                                                     22 History change log for SimplySweeps.com46. The very first timestamp shows

                                                     23 Tuesday, April 19, 2016 and the last time stamp of Thursday, June 30, 2016. Based

                                                     24 on a review of this document, it is my understanding that the code was first

                                                     25 developed on April 19, 2016.
                                                     26

                                                     27   44
                                                           https://www.mautic.org/about/
                                                          45
                                                     28    Document 25: SimplySweeps Order from GoDaddy
                                                        46
                                                           Document 26: Commit History
                                                                                                  24
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.393 Page 25 of 150



                                                      1         72.   Conclusions. Based on the information noted in this declaration and
                                                      2 my investigation, supported by my experience in intellectual property infringement

                                                      3 investigations, I arrived at the following conclusions in this Case:

                                                      4               •      The use of win subdomains is not unique to Zeeto;
                                                      5               •      Multi step forms are not unique to Zeeto;
                                                      6               •      Submit Buttons w/ Arrows are not unique to Zeeto;
                                                      7               •      Custom Headlines are not unique to Zeeto;
                                                      8               •      Rounded Corners are not unique to Zeeto;
                                                      9               •      Email Terms are not unique to Zeeto;
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10               •      TCPA Phone Consent is not unique to Zeeto;
                                                     11               •      Customized Step Headlines are not unique to Zeeto;
                                                     12               •      Color-Blocked Toggles are not unique to Zeeto;
                                                     13               •      Coupon Borders are not unique to Zeeto;
                                                     14               •      Relevant Offering are not unique to Zeeto;

                                                     15               •      Similar Question Format is not unique to Zeeto;

                                                     16
                                                                      •      Zeeto has not provided support indicating Zeeto’s Linkout
                                                                partners have exclusive relationships with Zeeto;
                                                     17
                                                                      •      Opt-in-Borders are not unique to Zeeto;
                                                     18
                                                                        •     Neither the use of Skip Text nor the use of “no thanks” as skip
                                                     19         text is not unique to Zeeto;
                                                     20               •     The date of the purchase for simplysweeps.com is November
                                                                20, 2018; and
                                                     21
                                                                      •      The date of the first source code entry is April 19, 2016
                                                     22
                                                          ///
                                                     23
                                                          ///
                                                     24
                                                          ///
                                                     25
                                                          ///
                                                     26 ///

                                                     27 ///

                                                     28 ///

                                                                                                   25
                                                          CASE NO. 3:19-cv0458-JLS-NLS
                                                 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.394 Page 26 of 150



                                                      1          73.    My investigation indicates each page of Exhibit D makes claims and
                                                      2 statements that are not supported and that the claimed features of Zeeto’s websites

                                                      3 are not unique or the exclusive property of Zeeto. Therefore, my investigation

                                                      4 indicates Internet Things has not misappropriated or mis-used any unique or

                                                      5 exclusive properties or rights belonging to Zeeto.

                                                      6 Submitted by:

                                                      7
                                                          Dated April 18, 2019
                                                      8

                                                      9
ALPERSTEIN, SIMON, FARKAS, GILLIN & SCOTT, LLP




                                                     10                                    ________________________

                                                     11                                            Doug Bania

                                                     12

                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25
                                                     26

                                                     27

                                                     28

                                                                                                  26
                                                          CASE NO. 3:19-cv0458-JLS-NLS
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.395 Page 27 of 150
                                                                                                       Pages
                                                  INDEX
  Schedule 1............................................................................................. 28-42
   Schedule 2.............................................................................................44-143
    #   Document Title
    1   Complaint (Not included)
    2   Exd. D to Goss Declaration (Not included)
    3   win - Google Search .....44-47
    4   site_win._ - Google Search....48-50
    5   site_win._ -win.gs - Google Search ....51-53
    6   site_win.wallstreetwinning.com - Google Search ....54-58
    7   site_win.musclecarfan.com - Google Search ....59-61
    8   site_win.capitalfm.com - Google Search...62-64
    9   site_win.hellonomad.com - Google Search ....65-66
   10   site_win.beelaugh.com - Google Search 67.68
   11   What is Inbound Marketing_ _ HubSpot ...69-84
   12   multi step form - Google Search ....85-87
   13   Google Keyword Planner ....88-89
   14   continue button - Google Search ....90-92
   15   continue button - Google Image Search 93-98
   16   Dribble Continue Button ....99-100
   17   continue button with arrow - Google Search ...101-103
   18   continue button with arrow - Google Image Search ....104-119
   19   multi step form headlines - Google Search ....120-122
   20   multi step form_ _headlines_ - Google Search...123-125
   21   Enter to Win! _ Sweepstakes ....126-127
   22   Color blocked website toggles - Google Search ....128-130
   23   coupon borders on opt ins - Google Search ....131-133
   24   Jornaya Instructions ....134-136
   25   simplysweepsorder from GoDaddy ...137-139
   26   commit-history ....140-143


   Schedule 3 ............................................................................................144-150




                                                     27
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.396 Page 28 of 150




                       SCHEDULE 1




                                       28
                                      Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.397 Page 29 of 150




      Declaration of Doug Bania
      Schedule 1




                                                                             29
1   Doug Bania Declaration, April 18, 2019
     Schedule 1: “win.” Subdomain Websites
                                               Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.398 Page 30 of 150



      Websites using “win.” subdomains

URL:                                        URL:                            URL:                          URL:                            URL:
win.wallstreetwinning.com                   win.musclecarfan.com            win.capitalfm.com/nowtv2019   win.beelaugh.com                win.hellonomad.com




    Site owned by: Winning                  Site owned by: Private           Site owned by: Private       Site owned by:                   Site owned by: Nomad
    Technology LLC                          Registration                     Registration                 HughDomains.com                  Goods, Inc.
    Parent site:                            Parent site:                     Parent site:                 Parent site: www.beelaugh.com    Parent site:
    www.wallstreetwinning.com               www.musclecarfan.com             www.capitalfm.com                                             www.hellonomad.com
                                                                                                          Created Date: 4-12-2012
    Created Date: 11-22-2014                Created Date: 2-13-2013          Created Date: 6-10-1996                                       Created Date: 4-26-2013
                                                                                                          Win subdomain pages: 1
    Win subdomain pages: 38                 Win subdomain pages: 366         Win subdomain pages: 132                                      Win subdomain pages: 1




                                                                                         30
2            Doug Bania Declaration, April 18, 2019
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.399 Page 31 of 150




                     SCHEDULE 1a




                                       31
    Schedule 1a: “win.” Subdomain Sites
                                        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.400 Page 32 of 150



    win.wallstreetwinning.com
         Multi-Step Form                           Button w/ Arrow and Custom Headline                               Relevant Offering




             Coupon Border, Email Terms, TCPA Phone Consent (link at end)




                                                                               32
3     Doug Bania Declaration, April 18, 2019
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.401 Page 33 of 150




                     SCHEDULE 1b




                                       33
                                        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.402 Page 34 of 150

    Schedule 1b: “win.” Subdomain Sites
    win.musclecarfan.com
                                               Relevant Offering                                          Rounded Corners in Button




                                                                               34
4     Doug Bania Declaration, April 18, 2019
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.403 Page 35 of 150




                     SCHEDULE 1c




                                       35
                                        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.404 Page 36 of 150

    Schedule 1c: “win.” Subdomain Sites
    win.capitalfm.com/nowtv2019/


      Rounded Button with Arrows, Email and Phone Terms                                             Gender Color Toggle




                                                                               36
5     Doug Bania Declaration, April 18, 2019
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.405 Page 37 of 150




                     SCHEDULE 1d




                                       37
                                        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.406 Page 38 of 150
    Schedule 1d: “win.” Subdomain Sites
    win.hellonomad.com

                                       Rounded Corners and Email Terms




                                                                               38
6     Doug Bania Declaration, April 18, 2019
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.407 Page 39 of 150




                     SCHEDULE 1e




                                       39
                                        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.408 Page 40 of 150
    Schedule 1e: “win.” Subdomain Sites
    win.beelaugh.com, page 1 of 3
       Rounded Corners and Email Terms                            Linkout Partner and Multi-Step Form at Partner Site with Customized Step Headline




                                                                               40
7     Doug Bania Declaration, April 18, 2019
    Schedule 1e: “win.”        Subdomain Sites
                  Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19   PageID.409 Page 41 of 150


    win.beelaugh.com, page 2 of 3
      Rounded Corners and Similar Question Format       Linkout Partner with Multi-Step Form, TCPA Phone and Email Consent




                                                             41
8        Doug Bania Declaration, April 18, 2019
    Schedule 1e: “win.”        Subdomain Sites
                  Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19   PageID.410 Page 42 of 150


    win.beelaugh.com, page 3 of 3

       Skip Text and Relevant Offering, Rounded Corners   TPCA Phone and Email Consent, Button with Arrow w/ Rounded Corners




                                                              42
9        Doug Bania Declaration, April 18, 2019
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.411 Page 43 of 150


Nevium Intellectual Property Consultants
Documents Relied On                                                  Schedule 2

     #   Document Title
     1   Complaint (Not included)
     2   Exd. D to Goss Declaration (Not included)
     3   win - Google Search
     4   site_win._ - Google Search
     5   site_win._ -win.gs - Google Search
     6   site_win.wallstreetwinning.com - Google Search
     7   site_win.musclecarfan.com - Google Search
     8   site_win.capitalfm.com - Google Search
     9   site_win.hellonomad.com - Google Search
    10   site_win.beelaugh.com - Google Search
    11   What is Inbound Marketing_ _ HubSpot
    12   multi step form - Google Search
    13   Google Keyword Planner
    14   continue button - Google Search
    15   continue button - Google Image Search
    16   Dribble Continue Button
    17   continue button with arrow - Google Search
    18   continue button with arrow - Google Image Search
    19   multi step form headlines - Google Search
    20   multi step form_ _headlines_ - Google Search
    21   Enter to Win! _ Sweepstakes
    22   Color blocked website toggles - Google Search
    23   coupon borders on opt ins - Google Search
    24   Jornaya Instructions
    25   simplysweepsorder from GoDaddy
    26   commit-history




                                                   43
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.412 Page 44 of 150




                      SCHEDULE 2
                      DOCUMENT 3




                                       44
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.413 Page 45 of 150
               win.                                                                                                                                        Sign in



       All      Images        News        Videos        Maps        More                          Settings       Tools


       About 10,490,000,000 results (0.67 seconds)



       1 : to gain the victory in a contest : succeed. 2 : to succeed in arriving at a place or a                         See results about
       state. win.                                                                                                        WIN (Remix) (Song by Jay Rock)
                                                                                                                          Artist: Jay Rock
       Win | Definition of Win by Merriam-Webster                                                                         Featured artist: Snoop Dogg
       https://www.merriam-webster.com/dictionary/win

                                                                                     About this result       Feedback



       Win | Definition of Win by Merriam-Webster
       https://www.merriam-webster.com/dictionary/win
       1 : to gain the victory in a contest : succeed. 2 : to succeed in arriving at a place or a state. win.



       Videos




                                   3:37                                     12:03                                  1:42


       Jay Rock - WIN                         Trump adviser: 'Mueller                    Corbin's first win with
                                              Report is a big win'                       Nats | 04/18/2019




       JayRockVEVO
       YouTube - May 30, 2018                 CNN.com - 6 hours ago                      MLB.com - 4 hours ago




       Win | Define Win at Dictionary.com
       https://www.dictionary.com/browse/win
       Win definition, to finish first in a race, contest, or the like. See more.



       Top stories

                                2019 Win/Loss totals as predicted by Bolts From The
                                Blue
                                Bolts From The Blue · 4 hours ago


                                Is betting value now against Tiger Woods after Masters
                                win?
                                ESPN.com · 8 hours ago


                                Contest: Win Katana ZERO for Switch or Steam
                                Destructoid · 56 mins ago


             More for win.



       win - Wiktionary
       https://en.wiktionary.org/wiki/win
       win (third-person singular simple present wins, present participle winning, simple past and past ... to
       win the jackpot in a lottery; to win a bottle of wine in a raffle.




                                                                                    45
Case 3:19-cv-00458-JLS-NLS         Document 17-5 Filed 04/18/19 PageID.414 Page 46 of 150
        WFU | Wake Information Network
        https://win.wfu.edu/
        The Wake Information Network provides access to academic and administrative services for the
        Wake Forest University community.


        Win Synonyms, Win Antonyms | Thesaurus.com
        https://www.thesaurus.com/browse/win
        Synonyms for win at Thesaurus.com with free online thesaurus, antonyms, and definitions. Find
        descriptive alternatives for win.




        Rating     Hours


        Good-Win Racing
        3.9             (16) · Auto parts store
        Chula Vista, CA · (858) 775-2810                                                 WEBSITE     DIRECTIONS
        Closed ⋅ Opens 9AM Fri


        Wins Pools
        No reviews · Swimming pool contractor
        National City, CA · (619) 399-2998                                                             WEBSITE



        Wins Pools
        5.0             (1) · Swimming pool contractor
        Lakeside, CA · (619) 850-9467                                                                  WEBSITE
        Closed ⋅ Opens 8AM Fri


              More places



        WIN Conference
        https://www.winconference.net/
        Through WIN's Corporate Learning and Networking Group and the Annual Corporate Forum on
        women's leadership, inclusion and innovation we learn, hear ...


        Windstream Holdings, Inc. (WIN) Stock Price, Quote, History & News
        https://finance.yahoo.com/quote/WIN/
        Find the latest Windstream Holdings, Inc. (WIN) stock quote, history, news and other vital information
        to help you with your stock trading and investing.


        WIN! - epic win photos - Cheezburger
        https://failblog.cheezburger.com/wins
        Funny WIN Photos and Videos. ... This Is What It Looks Like When Someone Wins $3.5 Million on a
        Single Roulette Spin. Share Show Dropdown.



        Searches related to win.

        win definition synonyms              win meaning in hindi
        win verb                             slang for winning
        win acronym                          win song
        win past tense                       win the game synonym




                                        1 2 3 4 5 6 7 8 9 10                      Next



                                                                             46
Case 3:19-cv-00458-JLS-NLS                     Document 17-5 Filed 04/18/19 PageID.415 Page 47 of 150
         91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

         Help   Send feedback   Privacy   Terms




                                                  47
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.416 Page 48 of 150




                      SCHEDULE 2
                      DOCUMENT 4




                                       48
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.417 Page 49 of 150
        site:win.*                                                                                                  Sign in



        All         Images       News       Shopping        Maps       More                  Settings      Tools


        About 1,490,000 results (0.16 seconds)
                                                                                                 Google promotion
         Try Google Search Console
         www.google.com/webmasters/
         Do you own win.*? Get indexing and ranking data from Google.


        WIN | Internet que la rompe en condominios
        https://win.pe/      Translate this page
        Win es el servicio de Internet para condominios que viene a romperla en el mercado peruano.



        WIN.gg: Esports news, scores, stats, and schedules
        https://win.gg/
        Get the latest esports news, look up the latest scores and stats, follow your favorite teams and players,
        and more.



        WIN.ONE
        https://www.win.one/         Translate this page
        WIN.ONE        www.win.one
                        WIN.ONE                                               ...



        The Dawn Wall on iTunes
        https://win.gs/TDWiTunes
                      Rating: 4.8 - ​96 votes
        Sep 19, 2018 - Watch trailers, read customer and critic reviews, and buy The Dawn Wall directed by
        Josh Lowell for $9.99.



               2019                   - Wings for Life World Run
        https://win.gs/2QsSLPr          Translate this page
        2019 Wings For Life World Run                . Wings for Life World Run                 5 6
                        5    5                                       ...



        The Way of the Wildcard | Finding new paths to excellence | Red Bull TV
        https://win.gs/2Ji7xJY
        Follow the incredible stories of athletes who've beaten the odds and made a name for themselves,
        proving that anything is possible with enough hard work.



        Analog in Vienna | Live recordings straight to vinyl | Red Bull TV
        https://win.gs/2vM61XI
        From iconic German hip-hop groups to popular American rock bands, musicians take the chance at
        cutting a live record straight to vinyl in a single take.



        Driver's Eye: 24 Hours with Pierre Gasly - YouTube
        https://win.gs/2L9NmKX
        May 30, 2018 - Live the Monaco Grand Prix through the eyes of Toro Rosso's Pierre Gasly. From
        media day Wednesday to First Practice Thursday... Part 2: ...



        mWS myWorld Solutions Logo
        https://win.gs/STR_myworld
        As an Austrian Service Provider with a broad portfolio of business services, myWorld Solutions is a
        strong partner for international businesses.



        Windsor Elementary School
        https://win.cheneysd.org/
        Windsor Elementary School serves Preschool-5th grade students and is part of Cheney School
        District.



                                                                              49
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.418 Page 50 of 150
                                     1 2 3 4 5 6 7 8 9 10                      Next


          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

        Help    Send feedback      Privacy     Terms




                                                                      50
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.419 Page 51 of 150




                      SCHEDULE 2
                      DOCUMENT 5




                                       51
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.420 Page 52 of 150
        site:win.* -win.gs                                                                                          Sign in



        All         Images      News          Shopping     Maps     More                     Settings      Tools


        About 1,360,000 results (0.21 seconds)


        World Identity Network - Blockchain for Humanity - World Identity ...
        https://win.systems/
        Our aim is to ensure that everyone can prove who they are, while maintaining control over their identity
        data, protecting them from human trafficking.



        WIN | Internet que la rompe en condominios
        https://win.pe/      Translate this page
        Win es el servicio de Internet para condominios que viene a romperla en el mercado peruano.



        WIN.gg: Esports news, scores, stats, and schedules
        https://win.gg/
        Get the latest esports news, look up the latest scores and stats, follow your favorite teams and players,
        and more.



        WinPics - Home | Facebook
        www.win.pics › ... › Local Service › Photography Videography › Photographer
                      Rating: 5 - ​6 votes
        WinPics. 3.4K likes. Event photography, nature photography, macro photography & more.



        Valnet Internet Service
        www.win.org/
        High Speed Internet & Connectivity -Kansas, Oklahoma & Elsewhere | DSL | Rural Internet Provider.



        WIN.ONE
        https://www.win.one/         Translate this page
        WIN.ONE        www.win.one
                        WIN.ONE                                              ...



        Windsor Elementary School
        https://win.cheneysd.org/
        Windsor Elementary School serves Preschool-5th grade students and is part of Cheney School
        District.



        Warrior Information Network - Indiana Tech
        https://win.indianatech.edu/
        The Warrior Information Network is your one-stop contact for all of your academic counseling needs.
        The WIN can help guide you with most of the questions that.



        Top 50 Classement des chanteurs français,
        win.wingraphy.com/         Translate this page
        sur les 379 chanteurs il y a plus de 70 000 000 de requètes par mois sur le moteur de recherche
        selectionné. - les 50 premiers totalisent 60 % des requètes.



        Techwin , Le Savoir pour Tous - WIN.TN
        win.tn/wiseme/ - Translate this page
        Techwin : - Medecine, Vie de famille, Informatique, Sciences, Psychologie, Developpement Perso.,
        Entreprise, Metiers, Culture, Beaux_Arts, Internet, Automobile ...




                                             1 2 3 4 5 6 7 8 9 10                  Next




                                                                           52
Case 3:19-cv-00458-JLS-NLS                   Document 17-5 Filed 04/18/19 PageID.421 Page 53 of 150
          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

         Help   Send feedback   Privacy   Terms




                                                  53
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.422 Page 54 of 150




                      SCHEDULE 2
                      DOCUMENT 6




                                       54
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.423 Page 55 of 150
        site:win.wallstreetwinning.com                                                                               Sign in



        All     Images        News        Shopping       Maps        More                   Settings         Tools


        About 38 results (0.15 seconds)
                                                                                                Google promotion
         Try Google Search Console
         www.google.com/webmasters/
         Do you own win.wallstreetwinning.com? Get indexing and ranking data from Google.


        WallStreetWinning Free Download
        https://win.wallstreetwinning.com/
        CHECK THIS BOX and type your mobile # to get the book "Income for Life" FREE and delivered to
        your mobile phone IMMEDIATELY! Country Code For Mobile ...


        Wall Street Winning -Webinar - WallStreetWinning Free Download
        https://win.wallstreetwinning.com/TRUMP
        This site is not affiliated with Donald Trump in any way. The above video is simply a parody and within
        fair use. We are big supporters of Donald Trump and we ...


        My Awesome Landing Page - Powered by ClickFunnels.com
        https://win.wallstreetwinning.com/page2
        The Winning Signal provides DAILY entry point BUY and an exit point SELL for stocks and ETF's. The
        Winning Signal results are based on a technical analysis ...


        WallStreetWinning
        https://win.wallstreetwinning.com/thankyou997
        Your email address is your username and we will send your temporary password in your confirmation
        email. Instructions on how to change your password are ...


        FREE INCOME FOR LIFE COURSE - WallStreetWinning Free Download
        https://win.wallstreetwinning.com/incomeforlife/oTdWU/
        LEARN TO MAKE INCOME FOR LIFE..


        MONTHLY INVESTMENT INCOME FOR LIFE
        https://win.wallstreetwinning.com/secret-strategy1
        I AGREE TO THE FOLLOWING: Please grant me unlimited access to all the wealth generating
        teaching provided in the Wall Street Winning Monthly Income For ...


        FREE INCOME FOR LIFE COURSE - WallStreetWinning Free Download
        https://win.wallstreetwinning.com/opt-in
        LEARN TO MAKE INCOME FOR LIFE..


        INVESTMENT OPPORTUNITY
        https://win.wallstreetwinning.com/cipher
        Your ENCRYPTION and the SECURITY of that encrypted data and applications, is only as good as the
        randomness of the SEEDS used to create it.


        FREE REPORT AND EBOOK - WallStreetWinning Free Download
        https://win.wallstreetwinning.com/optionsin
        This 28-page book will teach you what you need to know... To start putting the odds in your favor,
        including: Secret formulas and systems top traders..... The "7 ...


        TOS - WallStreetWinning Free Download
        https://win.wallstreetwinning.com/tos
        Winning Technology's mission is to improve lives through investment education and technology. We
        enable you to access investment training and online ...




                                                      1 2              Next


                                                                              55
Case 3:19-cv-00458-JLS-NLS                   Document 17-5 Filed 04/18/19 PageID.424 Page 56 of 150
          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

         Help   Send feedback   Privacy   Terms




                                                  56
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.425 Page 57 of 150
        site:win.musclecarfan.com                                                                                      Sign in



        All     Images        News         Shopping         Maps        More                    Settings       Tools


        About 366 results (0.14 seconds)
                                                                                                    Google promotion
         Try Google Search Console
         www.google.com/webmasters/
         Do you own win.musclecarfan.com? Get indexing and ranking data from Google.


        Muscle Car Fan
        https://win.musclecarfan.com/
        Muscle Car Fan is a community dedicated to preserving American muscle car history.



        I don't always sit and listen to my car, but when I do, so do my neigh ...
        https://win.musclecarfan.com/products/neighbors
                    Rating: 5 - ​4 reviews - ​$29.75 - ​In stock
        The T-Shirt is Made of a Quality Fabric It's made of quality fabric that is soft, comfy , lightweight, and
        extremely durable. As you know, it is also available in a ...



        Viper – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/viper
        Viper ACR “The speed, the power, the grip, the handling: They're all phenomenal . Terrific steering,
        brakes off the space shuttle, and more than enough power to ...



        FAQ – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/faq
        Your Social Media Manager, Wes Vital, will answer your remaining questions in this video. His is an
        American Certified Mechanic. Do you want a chance to win ...



        Haulcat – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/haulcat
        Haulcat” - Hellcat-powered 2018 Ram Sport Night Edition Hellcat-powered Ram 1500 Muscle Truck If
        you're a fan of our Hellcat X Challenger, we have a ...



        Corvettes – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/corvettes
        “It's one of the hottest performing, best handling, most comfortable sports cars on the market, and
        some think it's one of the best looking as well.” Motor Trend ...



        Challengers – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/challengers
        “1970's all-new performance pony car. It borrowed from no one. Completely new from the wide stance
        up. And the scoop drops the hint. The pony has a mean ...



        Mustangs – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/mustang
        1968 Mustang-The World's Finest Bullitt Restomod We have a great way for you to celebrate the 50th
        anniversary of the iconic car-chase film, Bullitt. Bring home ...



        Customer Care – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/customer_care
        Shipping - You will be notified when your product is shipped. You should also receive a link, where you
        can track the status of your order. Please allow 2 to 15 ...



        Chevelle – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/chevelle
        Win Chevrolet's Ultimate Muscle Car If you're a fan of the original muscle-car era (and who isn't?), we
        have a tremendous opportunity for you. We're giving away ...



                                                                               57
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.426 Page 58 of 150
                                     1 2 3 4 5 6 7 8 9 10                      Next


          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

        Help    Send feedback      Privacy     Terms




                                                                      58
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.427 Page 59 of 150




                      SCHEDULE 2
                      DOCUMENT 7




                                       59
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.428 Page 60 of 150
        site:win.musclecarfan.com                                                                                      Sign in



        All     Images        News         Shopping         Maps        More                    Settings       Tools


        About 366 results (0.14 seconds)
                                                                                                    Google promotion
         Try Google Search Console
         www.google.com/webmasters/
         Do you own win.musclecarfan.com? Get indexing and ranking data from Google.


        Muscle Car Fan
        https://win.musclecarfan.com/
        Muscle Car Fan is a community dedicated to preserving American muscle car history.



        I don't always sit and listen to my car, but when I do, so do my neigh ...
        https://win.musclecarfan.com/products/neighbors
                    Rating: 5 - ​4 reviews - ​$29.75 - ​In stock
        The T-Shirt is Made of a Quality Fabric It's made of quality fabric that is soft, comfy , lightweight, and
        extremely durable. As you know, it is also available in a ...



        Viper – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/viper
        Viper ACR “The speed, the power, the grip, the handling: They're all phenomenal . Terrific steering,
        brakes off the space shuttle, and more than enough power to ...



        FAQ – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/faq
        Your Social Media Manager, Wes Vital, will answer your remaining questions in this video. His is an
        American Certified Mechanic. Do you want a chance to win ...



        Haulcat – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/haulcat
        Haulcat” - Hellcat-powered 2018 Ram Sport Night Edition Hellcat-powered Ram 1500 Muscle Truck If
        you're a fan of our Hellcat X Challenger, we have a ...



        Corvettes – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/corvettes
        “It's one of the hottest performing, best handling, most comfortable sports cars on the market, and
        some think it's one of the best looking as well.” Motor Trend ...



        Challengers – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/challengers
        “1970's all-new performance pony car. It borrowed from no one. Completely new from the wide stance
        up. And the scoop drops the hint. The pony has a mean ...



        Mustangs – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/mustang
        1968 Mustang-The World's Finest Bullitt Restomod We have a great way for you to celebrate the 50th
        anniversary of the iconic car-chase film, Bullitt. Bring home ...



        Customer Care – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/customer_care
        Shipping - You will be notified when your product is shipped. You should also receive a link, where you
        can track the status of your order. Please allow 2 to 15 ...



        Chevelle – Muscle Car Fan - Win a Car with a Cool T-Shirt
        https://win.musclecarfan.com/pages/chevelle
        Win Chevrolet's Ultimate Muscle Car If you're a fan of the original muscle-car era (and who isn't?), we
        have a tremendous opportunity for you. We're giving away ...



                                                                               60
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.429 Page 61 of 150
                                     1 2 3 4 5 6 7 8 9 10                      Next


          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

        Help    Send feedback      Privacy     Terms




                                                                      61
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.430 Page 62 of 150




                      SCHEDULE 2
                      DOCUMENT 8




                                       62
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.431 Page 63 of 150
        site:win.capitalfm.com                                                                                   Sign in



        All     Images        News         Shopping       Maps         More               Settings      Tools


        About 132 results (0.12 seconds)
                                                                                              Google promotion
         Try Google Search Console
         www.google.com/webmasters/
         Do you own win.capitalfm.com? Get indexing and ranking data from Google.


        Now TV | Capital FM
        https://win.capitalfm.com/nowtv2019/
        If you've been on the edge of your seat since 2017 for more episodes of Game of Thrones – then fear
        not – the eighth and final season of this iconic show is ...


        Win Awesome Prizes With Strongbow - Radio X | Strongbow
        https://win.capitalfm.com/strongbow/
        WIN A HOLIDAY FOR THREE IN SUN-SOAKED CROATIA. Strongbow is giving you the chance to
        make your summer even more epic with a sun-soaked holiday ...


        Capital FM | Lidl
        https://win.capitalfm.com/lidl/
        WIN £1000 THIS CHRISTMAS WITH LIDL. With Lidl's range of high quality, fresh food and award-
        winning premium products, they have Every Lidl thing for ...


        Hasbro Gaming | Capital - Capital FM
        https://win.capitalfm.com/hasbro/
        Win An Epic Weekend In London. Gather your mates and get the party started with Hasbro Gaming.
        They've inspired generations to tangle themselves in knots ...


        Win prizes all Summer long with Strongbow - Capital FM
        https://win.capitalfm.com/strongbow2018/
        Win prizes all Summer long with Strongbow.


        Win An Awesome Tech Bundle With TalkTalk - Capital FM
        https://win.capitalfm.com/talktalk2018/
        Whether you're shopping online or streaming your fave music, you need superfast internet that can
        keep up. And with TalkTalk's award-winning fibre broadband, ...


        Veet | Capital FM
        https://win.capitalfm.com/veet/
        Win A Holiday To Ibiza With Veet. Wanna slay by the pool as well as on the dancefloor? Looking for
        beauty tips to help you nail everything from smooth summer ...


        Capital || Smirnoff - Capital FM
        https://win.capitalfm.com/smirnoff/
        WIN VIP TICKETS TO VIRGIN V FESTIVAL WITH SMIRNOFF.


        Win £4,000 With TalkTalk - Capital FM
        https://win.capitalfm.com/talktalk/
        No one likes unexpected surprises – your phone battery dying in the middle of FaceTime with your
        mates, your favourite TV show freezing during a stream, ...


        Capital | Vodafone | Hideout Festival - Capital FM
        https://win.capitalfm.com/hideout/
        Win with HIDEOUT FESTIVAL PRESENTED BY VODAFONE.




                                        1 2 3 4 5 6 7 8 9 10                       Next



                                                                              63
Case 3:19-cv-00458-JLS-NLS                   Document 17-5 Filed 04/18/19 PageID.432 Page 64 of 150
          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

         Help   Send feedback   Privacy   Terms




                                                  64
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.433 Page 65 of 150




                      SCHEDULE 2
                      DOCUMENT 9




                                       65
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.434 Page 66 of 150
        site:win.hellonomad.com                                                                                    Sign in



        All      Images       News       Shopping        Maps       More                    Settings       Tools


        1 result (0.14 seconds)
                                                                                                Google promotion
         Try Google Search Console
         www.google.com/webmasters/
         Do you own win.hellonomad.com? Get indexing and ranking data from Google.


        Entry Page
        https://win.hellonomad.com/
        Enter to Win Today. Not all people will have a serial code to enter. If you do not have one that means
        you have awesome friends! Just enter "000000" as your ...




          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

        Help     Send feedback       Privacy     Terms




                                                                           66
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.435 Page 67 of 150




                     SCHEDULE 2
                    DOCUMENT 10




                                       67
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.436 Page 68 of 150
        site:win.beelaugh.com                                                                                    Sign in



        All      Images       News      Shopping       Maps      More                   Settings        Tools


        1 result (0.14 seconds)
                                                                                              Google promotion
         Try Google Search Console
         www.google.com/webmasters/
         Do you own win.beelaugh.com? Get indexing and ranking data from Google.


        Win a brand new iPhone XS MAX
        win.beelaugh.com/
        Enter our time-limited give-away and win iPhone XS Max 512GB in any color you want!




          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

        Help     Send feedback       Privacy   Terms




                                                                        68
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.437 Page 69 of 150




                     SCHEDULE 2
                    DOCUMENT 11




                                       69
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.438 Page 70 of 150

  English   !      Contact Us                                      Log in       Get HubSpot free




            Software    !
                        !       Pricing       Resources    !
                                                           !   Partners     !
                                                                            !       About     !
                                                                                              !




                What Is Inbound
                 Marketing?
 Inbound marketing is about creating valuable experiences that have a positive impact on
people and your business. How do you do that? You attract prospects and customers to your
 website and blog through relevant and helpful content. Once they arrive, you engage with
them using conversational tools like email and chat and by promising continued value. And
     finally, you delight them by continuing to act as an empathetic advisor and expert.


   Unlike outbound marketing, with inbound marketing, you don’t need to fight for your
 potential customers’ attention. By creating content designed to address the problems and
needs of your ideal customers, you attract qualified prospects and build trust and credibility
                                          for your business.




                       Learn inbound marketing with HubSpot Academy




                                                  70
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.439 Page 71 of 150




                       What Is Inbound?


                            Inbound marketing is
                            just one part of a larger
                            movement in the
                            business world. That
                            movement is inbound.



                            Inbound is a method of
                            attracting, engaging,
                            and delighting people
                            to grow a business that
                            provides value and
                            builds trust. As
                            technology shifts,
                            inbound guides an
                            approach to doing
                            business in a human
                            and helpful way.
                            Inbound is a better way
                            to market, a better way
                            to sell, and a better way
                            to serve your
                            customers. Because
                            when good-for-the-
                            customer means good-
                            for-the-business, your

                                       71
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.440 Page 72 of 150
                            company can grow
                            better over the long
                            term.




                            The inbound
                            methodology is
                            composed of three
                            stages: attract, engage,
                            and delight. Inbound
                            businesses use the
                            methodology to build
                            trust, credibility, and
                            momentum. It’s about
                            adding value at every
                            stage in your
                            customer's journey with
                            you.

                            From a business
                            perspective, the
                            methodology
                            represents the growth
                            of your business, and
                            happy customers
                            provide the energy that
                            fuels that growth, either
                                        72
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.441 Page 73 of 150
                            because they buy from
                            you again or because
                            they bring new
                            customers to you by
                            promoting your
                            product to other
                            people in their
                            network. But if you
                            produce unhappy
                            customers, either by
                            selling to people who
                            are bad fits for your
                            offering or by
                            overpromising and
                            under-delivering,
                            they’ll slow your
                            company’s growth.

                            When all of your teams
                            are aligned around an
                            inbound approach, you
                            can provide a holistic
                            experience for anyone
                            who interacts with your
                            business, no matter
                            where they are in their
                            buying journey.
                            Attracting isn’t just the
                            role of marketers.
                            Engaging isn’t just the
                            role of sales. Delight
                            isn’t just the role of
                            services. To create
                                        73
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.442 Page 74 of 150
                            relationships that last
                            and customers that
                            stay, every customer-
                            facing team needs to
                            focus on how they can
                            contextually attract,
                            engage, and delight
                            your prospects and
                            customers and
                            continue to build trust
                            in your brand.




The Proven Methodology for Growing Your
               Business


                            During the past few
                            years, the same change
                            in buying behavior that
                            sparked the inbound
                            movement has also
                            spread throughout the
                            whole customer
                            experience. How
                            people communicate
                            and what they expect
                            from your business has
                            changed.

                                        74
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.443 Page 75 of 150
                            The good news? The
                            inbound methodology,
                            along with technology,
                            continues to help
                            businesses adapt to
                            fast-changing needs —
                            not just with marketing
                            but with the entire
                            customer experience.

                            Supporting this
                            methodology is a full
                            platform of software for
                            marketing, sales,
                            service, and customer
                            relationship
                            management. These
                            tools are powerful
                            alone, but they’re even
                            better when used
                            together, helping you
                            grow with the inbound
                            methodology.

                            By combining the
                            inbound methodology
                            with the HubSpot
                            software, you’ll grow
                            your business and get
                            customers who buy
                            more, stay with you
                            longer, refer their
                            friends, and tell the

                                        75
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.444 Page 76 of 150
                            world they love you.




      Using the Inbound Methodology in
                  Marketing


                            As an inbound
                            marketer, your goal is
                            to attract new
                            prospects to your
                            company, engage with
                            them at scale, and
                            delight them
                            individually. You also
                            partner with your sales
                            and services teams to
                            keep the flywheel
                            spinning effectively and
                            help the business grow.
                            It's a big job, but the
                            inbound methodology
                            and Marketing Hub
                            have you covered.




                                        76
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.445 Page 77 of 150




                                       77
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.446 Page 78 of 150




Attract                        Engage                         Delight
You don’t want just            Use conversations to           Use email and marketing
anyone coming to your          create lasting relationships   automation as well as
website. You want people       with prospects on the          conversations to deliver
who are most likely to         channels they prefer —         the right information to
become leads and,              through email, bots, live      the right person at the
ultimately, happy              chat, or messaging apps.       right time, every time. Use
customers. How do you          Use the conversion tools —     the conversations inbox to
get them there? You            CTAs, forms, and lead          align with your sales and
attract more of the right      flows — to capture the         service team members to
customers with relevant        information of prospects       create contextual
content at the right time —    visiting your site. Use all    conversations with the
when they’re looking for it.   the prospect and               people you do business
                               customer information in        with. Create memorable
Use the content strategy
                               the CRM to personalize         content your prospects
tool to build your authority
                               the website experience         can share with their friends
in search and rank for the
                               using smart content and        and family by using a
topics that matter the most
                               the entire buyer’s journey     variety of content formats
to your prospects. Publish
                               using email and                — like video— that your
your blog post or video
                               workflows. Create brand        prospects prefer.
content across social
                               loyalty by targeting
networks using the social
                               specific audiences with
media tools. Create ads to
                               your social content or ads.
increase awareness of
                               Choose from hundreds of
your brand with your
                               connect integrations to
target audience.
                               add additional tools and
Throughout each stage,
                               features to fit your
you’ll be reporting and
                               business’ unique needs.
analyzing these efforts to
stay informed on what’s
working and where you
need to improve.



                                             78
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.447 Page 79 of 150




 Using the Inbound Methodology in Sales


                            As an inbound
                            salesperson, you spend
                            your days attracting
                            new leads to grow your
                            pipeline, engaging with
                            people who are ready
                            to have a sales
                            conversation, and
                            delighting them with
                            solutions to their
                            problems. This is where
                            the inbound
                            methodology and Sales
                            Hub come in.




                                       79
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.448 Page 80 of 150




Attract                       Engage                       Delight
It’s all about showing your   Keep in touch with the       Meetings, conversations,
prospects they can trust      people you’re most           and quotes don’t just
you to help them solve        focused on with email        make life easier for you —
their problems. Put your      templates and sequences.     they make life easier for
meetings page on your         Use documents to track       your customers, too. Use
website, making it easy for   how much time people are     these tools to make your
visitors to grab time on      spending with your           sales process as pleasant
your calendar to discuss      content, and make it easy    as possible for your
their needs. Use the          for these people to put      customers.
prospects tool to see         time on your calendar by
who’s visiting your           using meetings links. Use
website. Use                  calling to record and
conversations and calling     transcribe the calls you
to connect and converse       make and playbooks to
with people.                  guide your interactions
                              with people. Use quotes to
                              make your
                              recommendations crystal
                              clear. Automate pieces of
                              your sales process with
                              workflows so you can
                              respond to people faster.




Using the Inbound Methodology in Services


                              As an inbound service
                                           80
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.449 Page 81 of 150
                            professional, you help
                            your existing customers
                            find answers to their
                            questions, get help
                            when they need it and
                            how they want it, and
                            enjoy their experience
                            with you. The inbound
                            methodology and
                            Service Hub can help
                            with that.




                                         81
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.450 Page 82 of 150




Attract                         Engage                           Delight
People look for answers to      Knowledge base articles          How do you know if you’ve
questions. If those             may not always provide           provided a positive
questions are about your        the information someone          customer experience? Ask.
products, goods, or             is looking for, and this is      With Service Hub’s built-in
services, they’ll look to you   where tickets and the            feedback system,
for answers. By using the       conversations tool come          collecting feedback on a
knowledge base tool and         into play. Tickets are fully     customer’s experience has
a strong knowledge              integrated with HubSpot          never been easier. By
strategy, you can provide       Conversations, and with          combining feedback
the right information in the    the availability of live chat    scores with chat and email
right way. Craft                and chatbots, your               transcripts, you can iterate
meaningful solutions to         customers can request            over your shared
problems that a person          help and advice in real          knowledge resources on a
may be dealing with and         time, receiving expert-          continual basis, refining
publish those solutions on      level assistance across          and enriching your
the knowledge base. With        multiple channels.               content each time.
the ability to include rich     Because you have the
media like video, audio,        ability to know where and
and images, you can             when someone is looking
provide answers and             at a certain web page or
insights that are effective     knowledge article, you can
for multiple types of           create a chatbot that
learners.                       provides contextual,
                                relevant answers and
                                resources that may not
                                normally live in the article
                                itself. If all else fails, the
                                ability to automatically
                                create a new ticket, assign
                                it, and notify the user
                                streamlines the service
                                process.
                                                82
  Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.451 Page 83 of 150




                                 Learn Inbound
Sign up for HubSpot Academy for free to learn about the inbound approach, access free tools
   to try it yourself, and get Inbound certified. Grow your business and your career with the
                                     inbound methodology.


                               Learn inbound with HubSpot Academy




Increase Your            Connect With                 Close and Manage        Support and Tools
Traffic                  Leads                        Leads
                                                                              HubSpot Partners
Ad Software              Find New Prospects           Document Tracking
                                                      Tool                    Join a Local User
Blog Software            Email Tracking                                       Group
                                                      Meeting Schedule
SEO Software             Sales Email Templates        Tool                    Get a Free Website
                                                                              Report
Social Media Software    Click to Call Your           Sales Automation Tool
                         Leads                                                HubSpot Templates
Content Management                                    Lead Management
System                   Email Scheduling             Tool                    Free Tools &
                                                                              Generators   !


                                                      Pipeline Management
                                                      Tool                      Contact HubSpot
                                                                                Support



                                                                              " # $ % & '



              English   Deutsch                  Español        Português     Français

                                                 83
  Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.452 Page 84 of 150




                                                        Legal Stuff   Privacy Policy
Copyright © 2019 HubSpot, Inc.




                                         84
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.453 Page 85 of 150




                     SCHEDULE 2
                    DOCUMENT 12




                                       85
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.454 Page 86 of 150
        multi step form                                                                                               Sign in



        All     Images        Videos        News       Shopping        More                    Settings       Tools


        About 357,000,000 results (0.28 seconds)


        Multi Step Form – WordPress plugin | WordPress.org
        https://wordpress.org › WordPress Plugins
                    Rating: 4.4 - ​22 votes - ​Free
        Description. Multi Step Form has a drag & drop enabled form builder for quick and intuitive creation of
        nice-looking multi step forms. Forms can be embedded on ...


        How To Create a Form With Multiple Steps - W3Schools
        https://www.w3schools.com/howto/howto_js_form_steps.asp
        <form id="regForm" action=""> <h1>Register:</h1> <!-- One "tab" for each step in the form: --> <div
        class="tab">Name: <p><input placeholder="First name.


        Why You Should Create Multi-Step Forms and How They Can ...
        https://blog.hubspot.com/marketing/multi-step-forms
        Oct 12, 2018 - One time I tried signing up for a spin class at a new studio. I went to the studio's
        website to complete their multi-step sign up form, but by the time ...


        Why Multi-Step Lead Forms Get up to 300% More Conversions
        https://www.ventureharbour.com/multi-step-lead-forms-get-300-conversions/
        Mar 13, 2019 - The tool had a multi-step form that converted 53% of site visitors into 'leads', despite
        asking a lot of questions (including email, name, phone ...


        Multistep Forms: Increase Engagement & Generate Leads in Instapage
        https://instapage.com/blog/multi-step-form
        Sep 20, 2018 - This short tutorial shows you how to create a multi step form in Instapage so you can
        get more leads and increase engagement. No HTML or ...


        A multi-step form - Instapage
        https://instapage.com/blog/multi-step-form-examples
        Oct 22, 2018 - Learn from these multi-step forms examples to reduce friction, persuade customers to
        trust you with their info, and lead to conversions.


        The Magic of React-Based Multi-Step Forms | CSS-Tricks
        https://css-tricks.com/the-magic-of-react-based-multi-step-forms/
        Feb 15, 2019 - One way to deal with long, complex forms is to break them up into multiple steps. You
        know, answer one set of questions, move on to another, ...



        People also ask

        What is a multi step form?

        What is Form Wizard?

        What is a form in Java?
                                                                                                          Feedback


        Parsley - Examples | Multi steps form
        parsleyjs.org/doc/examples/multisteps.html
        <form class="demo-form"> <div class="form-section"> <label for="firstname">First Name:</label>
        <input type="text" class="form-control" name="firstname" ...


        Multi Step Form with Progress Bar using jQuery and CSS3 - CodePen
        https://codepen.io/atakan/pen/gqbIz/
        Got long forms on your website ? Break them up into smaller logical sections and convert it into a
        multi-step form with a cool progress bar. Could work...

                                                                           86
Case 3:19-cv-00458-JLS-NLS
         Multi Step Form - Lexicon
                                   Document 17-5 Filed 04/18/19 PageID.455 Page 87 of 150
         https://lexicondesign.io/docs/patterns/Forms/multiStepForm.html
         Usage. A Multi step form is used when a major or big task has to be divided into smaller task, with the
         aim of letting the user breath in the process and providing ...


         Multi Step Form Builder | Advanced Online Form Builder​
         Ad    www.123formbuilder.com/​
         Using Our Free Drag & Drop Form Builder It's Easy To Create Any Web Forms & Online Surveys. The
         Best Support. Easy Lead Collection. Quick Setup. Inbuilt Form Calculations. 16h Live Chat Support.
         Multilingual Forms. Use Field Validation. Real-Time Reports. Built-in Countdown Timer.
         More Secure Form Features · Domain Aliasing · Accept Payments · Get Larger Guest Lists


         Multi-step Forms​
         Ad    www.info.com/Multi-step+Forms​
         Get Multi-step Forms Info. Metasearch & Social Results Now. Beyond Search. Dig deeper. Related
         topics. Powerful insights. Topic bubbles. Info.com social search. Enhanced results. What does the web
         say? See social too. Smarter search.



         Searches related to multi step form

         multi step form wordpress                             multi step form builder
         multi step form design                                multi step form plugin
         jquery multi step form example                        multi step form php
         multi step form bootstrap free download               multi step form react




                                         1 2 3 4 5 6 7 8 9 10                        Next


          91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

        Help      Send feedback       Privacy      Terms




                                                                           87
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.456 Page 88 of 150




                     SCHEDULE 2
                    DOCUMENT 13




                                       88
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.457 Page 89 of 150




                                       89
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.458 Page 90 of 150




                     SCHEDULE 2
                    DOCUMENT 14




                                       90
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.459 Page 91 of 150
        continue button                                                                                           Sign in



        All     Images        Videos      Shopping        News       More                  Settings       Tools


        About 1,030,000,000 results (0.37 seconds)


        Images for continue button




              More images for continue button                                                Report images



        continue button Images, Stock Photos & Vectors | Shutterstock
        https://www.shutterstock.com/search/continue+button
        Find continue button Stock Images in HD and millions of other royalty-free stock photos, illustrations
        and vectors in the Shutterstock collection. Thousands of new ...



        Videos




                                  1:10                                   1:43


        Continue Button                      How to Insert "Click to
                                             Continue" button on
                                             Wordpress



        EFree NYC                            Jonathon Villaescusa
        YouTube - Jun 27, 2016               YouTube - Aug 8, 2011




        Continue Button - an overview | ScienceDirect Topics
        https://www.sciencedirect.com/topics/computer-science/continue-button
        Event Viewer can be opened as a snap-in to the Computer Management console or as a standalone
        console. You will need to click the Continue button in the ...


        What if I can't see the Continue button?
        https://recsupport.commonapp.org/.../s/article/What-if-I-can-t-see-the-Continue-button
        Apr 11, 2018 - If you are unable to see the "Continue" button at the bottom of a page or the upload
        preview window, please use the following methods to resize ...


        Continue button - move to next lesson? - Rise 360 Discussions - E ...
                                                                           91
Case 3:19-cv-00458-JLS-NLS                   Document 17-5 Filed 04/18/19 PageID.460 Page 92 of 150
         https://community.articulate.com/discussions/rise.../continue-button-move-to-next-less...
          May 5, 2018 - Hi, I'm using Continue dividers/buttons at the end of each lesson to ensure ... Yes
          please do the additional options for the Continue button - it ...


          How to customize the Continue button on feedback layouts - Articulate ...
          https://articulate.com/.../how-to-customize-the-continue-button-on-feedback-layouts
          Oct 5, 2016 - Watch this video tutorial to learn how to replace the default Continue button for question
          feedback in Articulate Storyline 1 with your own custom ...


          i keep pushing the continue button but i can't advance ...
          https://ttlc.intuit.com/.../4378207-i-keep-pushing-the-continue-button-but-i-can-t-adv...
          Mar 25, 2018 - If you select the Transmit Returns Now button, and it doesn't seem to be working, the
          most likely source of the problem is “cookies,” little pieces of code that are ...
          Continue button doesn't work on efile for state                 18 answers     Feb 13, 2019
          I clicked the AGI button and then the continue button ...       4 answers      Feb 11, 2018
          NO continue button on how did you do taxes last year            4 answers      Feb 10, 2018
          I bought the CD from Costco, and the continue button ...        1 answer       Feb 9, 2018
          More results from ttlc.intuit.com



          Searches related to continue button

          continue button png            shutterstock package
          continue button html           shutterstock free plan
          next button                    shutterstock english site
          continue synonym               shutterstock monthly cost




                                          1 2 3 4 5 6 7 8 9 10                          Next


           91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

         Help      Send feedback        Privacy      Terms




                                                                               92
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.461 Page 93 of 150




                     SCHEDULE 2
                    DOCUMENT 15




                                       93
         Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.462 Page 94 of 150
                              continue button                                                                                                                                                              Sign in



                             All    Images        Videos           Shopping      News          More                        Settings        Tools                                                       SafeSearch




   png             fotolia         shutterstock            pixel          vector           image              validate           icon          stock            internet            adobe           illustration          submit




continue button Images, Sto…          continue button Images, Sto…            Continue Button Royalty Free Cli…             continue button Images, Sto…             continue button Images, Sto…        Continue Button Royalty
shutterstock.com                      shutterstock.com                        123rf.com                                     shutterstock.com                         shutterstock.com                    123rf.com




continue button Images, St…          Continue Button Royalty Free …            continue button Images, Sto…              button set Royalty Free Vector…         CONTINUE" Button (web internet next ...                   Search p
shutterstock.com                     123rf.com                                 shutterstock.com                          vectorstock.com                         stock.adobe.com                                           eu.fotolia




continue button Images, Sto…          Continue Button Royalty Fre…            Search photos "continue button"                                      CONTINUE" Button (web internet validate ...                      Continue Button
shutterstock.com                      123rf.com                               eu.fotolia.com                                                       stock.adobe.com                                                  123rf.com




Continue button icon — Stock Ve…          Continue Button, Button Vector, Button…              web internet next submit click here go ...                                  continue-button – Denali Destroyer ...
depositphotos.com                         pngtree.com                                          stock.adobe.com                                                             denalidestroyers.org




Continue Button | Pixel Art Maker                                              Continue Button Stock Illustrations – 2 ...         Continue button icon — Sto…              Search photos "continue button"
pixelartmaker.com                                                              dreamstime.com                                      depositphotos.com                        eu.fotolia.com




                                                                                                         94
         Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.463 Page 95 of 150




Arrow, continue, direction, f…         Continue button on feedback layouts ...                               Continue button icon — St…       Continue Button | Pixel Art Maker                                Continue button" S
iconfinder.com                         articulate.com                                                        depositphotos.com                pixelartmaker.com                                                fotolia.com




Index of /wp-content/uploads/2015/01                                       hoverboard Now click continue button ...                           Does the position of icons in buttons ...                 continue button Images, S
lrfinancenw.com                                                            justpaste.it                                                       ux.stackexchange.com                                      shutterstock.com




Search photos "continue button"               Continue Button Stock Vec…             Lucktastic | Facebook                                        Click here to continue button                                            Save and
eu.fotolia.com                                shutterstock.com                       facebook.com                                                 moneyminingmoves.com                                                     simfatic.co




Popup Storefront ...                       run repetitive tasks with button flows ...                        Click to Continue – Senczyszak.com                                    Constant Contact – Integromat Support
docs.fastspring.com                        docs.microsoft.com                                                senczyszak.com                                                        support.integromat.com




Can I pay by credit card if I do not ...                  How To Design Better Buttons ...                       How to remove "Continue" button on ...                           Download Free Clip Art ...
jctonline.org                                             smashingmagazine.com                                   forum.opencart.com                                               clipart-library.com




During the checkout 'Pay step ...                                         CONTINUE" Button (web inte…           Oklahoma Medical Marijuana Authority ...                               New Save and Continue Button - Ninte
littlebigdetails.com                                                      stock.adobe.com                       omma.ok.gov                                                            community.nintex.com




                                                                                                         95
         Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.464 Page 96 of 150




Index of /wp-content/uploads/2012/02                                    Lead Ad to Target New Contacts ...              Continue button set vector.          Customize system messag…             Not getting F
segumar.com                                                             knowledgebase.constantcontact.com               canstockphoto.ca                     typeform.com                         stackoverflow.




navigation - Save & Continue Button ...                    Fixed] Magneto Installation Continue ...                                  Tools :: Creating a form – ReachMail                        Completely De
ux.stackexchange.com                                       whyseomatters.com                                                         reachmail.zendesk.com                                       siteground.com




Fixed] Magneto Installation Continue ...      Question blocks                                          Certifications                                                           Email – Integromat Support
whyseomatters.com                             docassemble.org                                          sansvidm.com                                                             support.integromat.com




Customize system messages | Typeform ...         Business Profiles – Sendible Support                                     Save and Continue Feature                 Sensory Activities : Edible Water Beads ...
typeform.com                                     support.sendible.com                                                     simfatic.com                              funlittles.com




Them's Good Broth! | Amazon Seller Account   OK and Cancel Buttons: W…           Player Registration                                                   Gorilla                              button be disabled
stiobhart.net                                measuringux.com                     ayso31.org                                                            gorilla.sc                           ux.stackexchange.co




                                                                                         96
        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.465 Page 97 of 150




Add a Trackable Coupon to an Email ...   Search photos "continue button"   Kickstarter Tips – FindlayCo   iBank Popmoney
knowledgebase.constantcontact.com        eu.fotolia.com                    findlayco.com                  bcna.com




                                                                   97
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.466 Page 98 of 150
Doug Bania
Nevium Intellectual Property Consultants
dougbania@nevium.com
858.255.4361


PROFILE             Doug Bania is a founding principal of Nevium Intellectual Property Consultants. Nevium is an
                    intellectual property consulting firm specializing in developing IP strategies, IP valuation and
                    monetization of IP as well as providing expert testimony related to IP damages and licensing
                    customs and practices.
                    Mr. Bania has been the named expert for approximately 57 cases, deposed 14 times and has
                    provided mediation testimony 3 times and trial testimony 4 times.
                    Mr. Bania is a Certified Licensing Professional (CLP), a Google Analytics Certified Individual
                    (GAIQ) and is a committee member for the International Trademark Association (INTA) Internet
                    Committee, the ICANN Compliance and Domain Name Industry Subcommittee and the
                    American Bar Association (ABA), Copyright & Social Media Committee.
                    Mr. Bania specializes in analyses for copyright, trade dress, trade secrets and trademark
                    infringement, publicity rights, social media and Internet infringement, defamation, marketing
                    strategy analyses, royalty rate determinations and other intangible assets. Mr. Bania also
                    provides valuation and monetization strategies for trademarks, trade secrets, publicity rights,
                    domain names, Internet and social media assets, brands, copyrights and other intangible assets
                    for financial reporting, bankruptcy and transactional due diligence.

EXPERT WITNESS          Merck & Co., Inc. and Merck Sharp & Dohme Corp. v. Merck KGAA, USDC District of New
HISTORY                 Jersey; Case No. 16-cv-00266. Google Ads Investigation, Expert Report, Deposition, 2019.
                        Platinum Logistics WY, Inc. vs. Platinum Cargo Logistics, Inc. DBA Platinum Cargo; et al.,
                        USDC Southern District of California; Case No. 13-cv-1819. Trademark Damages, Expert
                        Report, 2019.
                        Thelonious Sphere Monk, Jr. as Administrator of and on behalf of the Estate of Thelonious
                        Sphere Monk vs. North Coast Brewing Co., Inc., USDC Northern District of California; Case
                        No. 17-cv-05015. Trademark and Right of Publicity Damages, Expert Report, Deposition,
                        2018.
                        GOLO, LLC v. Zoco Productions; Mehmet Oz, M.D.; and Keri Glassman, USDC for the Eastern
                        District of Pennsylvania; Case No. 1:17-cv-08461-KBF. Unfair Competition and False
                        Advertising, Expert Report, 2018.
                        Lauren Mountain v. Mehron, Inc.; Martin Melik; Michael Costello and Stephanie Costello,
                        USDC Central District of California Western Division; Case No. 2:18-cv-00080-JAK-MRW.
                        Copyright Damages, Expert Consulting, 2018
                        Big League Analysis, LLC vs. The Office of the Commissioner of Baseball, The United States
                        Baseball Federation, Inc., and Noah Garden; Supreme Court of the State of New York
                        County of New York; Case No. 152702/2017. Website, SEO Analysis, Internet Impressions,
                        Visits and Damages, Expert Report, Mediation Testimony, 2018
                        PS1, Inc., vs. TTL Automotive Enterprises, Inc., American Arbitration Association, Case No.:
                        01-17-0005-3284. Trade Dress Investigation, Expert report, 2018
                        North Carolina, Craven County, Jones County v. Beer Army, LLC, Dustin J. Canestorp, Beer
                        Army Productions, LLC, and Ribeyes Steak House of New Bern 2, LLC and Bad Boy Foods,


                                  415 Laurel Street, Suite 341, San Diego, CA 92101
                                                 www.nevium.com
                                                         98
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.467 Page 99 of 150




                     SCHEDULE 2
                    DOCUMENT 16




                                       99
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.468 Page 100 of 150




                                       100
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.469 Page 101 of 150




                      SCHEDULE 2
                     DOCUMENT 17




                                       101
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.470 Page 102 of 150
         continue button with arrow                                                                                    Sign in



        All     Images        Videos       Shopping        News          More                   Settings       Tools


        About 70,000,000 results (0.50 seconds)


        Images for continue button with arrow




              More images for continue button with arrow                                         Report images



        continue button Images, Stock Photos & Vectors | Shutterstock
        https://www.shutterstock.com/search/continue+button
        Continue Icon Buttons. Arrow right longshadow icon. Style is a blue rounded square button with a
        white rounded. Vector more, next buttons - black and color ...


        Continue button with animated arrow - CodePen
        https://codepen.io/clementpigeon/pen/lKwzJ
        @font-face { font-family: 'icomoon'; src: url('https://tympanus.net/Development/
        CreativeButtons/fonts/icomoon/icomoon.woff') format('woff'); } body { background: ...


        CodePen - Continue button with animated arrow
        https://codepen.io/clementpigeon/full/lKwzJ
        Continue button with animated arrow. A Pen By Clément Pigeon. Run Fork. Change View. Open this
        Pen in: Editor View /pen/ Details View /details/ Full Page ...


        Click the Next button or Click the Next arrow t... | Adobe ...
        https://forums.adobe.com/thread/1001982
        May 10, 2012 - 4 posts - ​2 authors
        Click the Next button or Click the Next arrow to continue. Which statement do you use and why?
        Quiz continue button in Captivate 9 not working       22 posts     Oct 31, 2017
        How to remove continue button from slide "...         26 posts     Jan 14, 2011
        More results from forums.adobe.com


        Arrows Icons - 35,404 free vector icons - Flaticon
        https://www.flaticon.com/categories/arrows
        Arrows free vector icons in SVG, PSD, PNG, EPS format or as ICON FONT. Thousands of free icons
        in ... related icons. What is this? Keyboard right arrow button.


        [#MOBILE-2099] Include a continue button (or arrow) at the bottom ...
        https://tracker.moodle.org/browse/MOBILE-2099
        May 27, 2017 - In tablets or devices with a large screen, when a student is doing a quiz is not easy to
        press the top right arrow to continue. We should do ...


        usability - Does the position of icons in buttons affect the user ...
        https://ux.stackexchange.com/.../does-the-position-of-icons-in-buttons-affect-the-user
        4 answers
        Aug 13, 2015 - Buttons such as "Next" and "Continue" often use an icon to ... timeline direction ( as
        with the next button, where the arrow is after the text), where ...


        8 Tips To Use The Next Button In eLearning - eLearning Industry
        https://elearningindustry.com › Articles
        Jun 28, 2015 - Even if you are going to use the traditional arrow, clearly state that in the ... Keep it
        simple by adding just one next button and one back button to ...


        Efile page to pay is too large - continue button not visible or ...
        https://ttlc.intuit.com/.../4702005-efile-page-to-pay-is-too-large-continue-button-not-v...

                                                                           102
Case 3:19-cv-00458-JLS-NLS                      Document 17-5 Filed 04/18/19 PageID.471 Page 103 of 150
         Mar 25, 2019 - Ready to efile so click on appropriate buttons to continue. ... try scrolling down with
            the arrow button. or shrinking your screen with the mouse ...



            Searches related to continue button with arrow

            continue button png          arrow svg free
            continue button html         shutterstock
            next button                  down arrow icon png
            right arrow icon png         left arrow icon




                                          1 2 3 4 5 6 7 8 9 10                    Next


             91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

           Help     Send feedback       Privacy     Terms




                                                                            103
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.472 Page 104 of 150




                      SCHEDULE 2
                     DOCUMENT 18




                                       104
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.473 Page 105 of 150
                          continue button with arrow                                                                                                                                                           Sign in



                         All     Images          Videos         Shopping          News          More                       Settings      Tools                                                              SafeSearch




   images           mouse arrow               dotted arrow             symbol               white background                icon         set vector               template            blue          flat          png




Green Button Continue Text Arro…            button with arrow. Vector illustration ...           Arrow Symbol Continue Text Stock …              direction, move, next, pointer ...        Arrow, continue, direction, for…
shutterstock.com                            stock.adobe.com                                      shutterstock.com                                iconfinder.com                            iconfinder.com




arrow button in iOS8 - Stac…       submit arrow validate click here …           Continue Web Button And Mouse Arrow On ...                  Next Page, Continue, Search,…                WebQuest | Miss Gleason's Blog
stackoverflow.com                  stock.adobe.com                              istockphoto.com                                             dreamstime.com                               kgleason.wordpress.com




Arrow Read More Button Sto…             dotted arrow in purple gradient circ…            Arrows Icons - 35,267 free vector icons                          Continue Web Button And Mouse Arrow On ...                Free photos Con
123rf.com                               storyblocks.com                                  flaticon.com                                                     istockphoto.com                                           avopix.com




Blue Website Button Stock Vector Images ...                    direction, forward, move, next, pointe…              Continue icon. internet button on w…           Bloodborne Pathogens Course Enrollment ...
alamy.com                                                      iconfinder.com                                       canstockphoto.com                              michiganvirtual.org




button name · Issue #3701 · oppia ...                              Native Arrow Button by Nathan Thomas ...                Remove arrow from the 'Continue R…               Does the position of icons in buttons…        Click to c
github.com                                                         dribbble.com                                            forum.pagelines.com                              ux.stackexchange.com                          slideplaye




                                                                                                         105
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.474 Page 106 of 150




Continue Button by Umut Siliman ...                     Design tab click the arrow ne…      Setup viewneo 4K SignageBox with remote ...                    Add a 'Continue shopping' link to your ...
dribbble.com                                            coursehero.com                      support.viewneo.com                                            help.shopify.com




Multimedia Continue Storyboard by ...                                 CLICK THE BUTTON ABO…             Click to continue. What do the buttons ...        button name · Issue #3701 · oppia ...
storyboardthat.com                                                    pinterest.com                     slideplayer.com                                   github.com




Watch video button stock vector ...                                   Continue Web Button And Mouse Arrow On ...               Path to Leadership Course Enrollment ...                           Viewing Historical Da
dreamstime.com                                                        istockphoto.com                                          michiganvirtual.org                                                vacms-training.dss.virg




Setup viewneo 4K SignageBox with remote ...                  Send Agentology Notes to Liondesk | Zapier           Click the left mouse button to continue ...          Future past arrow button s…         Checking Jav
support.viewneo.com                                          support.agentology.com                               slideserve.com                                       canstockphoto.com.au                customer.brain




Arrow Shirts | Wrinkle Free …         entries - Is there a way to change what ...        Unity UI Disable Annoying …         EvoPrinter Instructions               Mozilla Thunderbird                  New Page 1
poshmark.com                          craftcms.stackexchange.com                         answers.unity.com                   evoprinter.ninds.nih.gov              oit.unr.edu                          help.geckosoftwa




                                                                                                  106
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.475 Page 107 of 150




Future past arrow button set v…         7 Speed Reading- User Manual                           Archiving Your Email in Outlook for Mac                   Buttons - Controls - iOS - Human ...          connect Engageba
canstockphoto.com.au                    7speedreading.com                                      oit.unr.edu                                               developer.apple.com                           help.engagebay.com




Resetting Your BENGMC.com Password ...                Search By Name                                         BIM360 Docs - Upload-screen hide ...              Arrow Bradstreet Shirts | Button …        to configure you
bengmc.com                                            portal.njcourts.gov                                    forums.autodesk.com                               poshmark.com                              slideplayer.com




AWS Instructions | Walking Man ...                                           Proctoring Handbook                      connect Engagebay and GoogleSheets ...               Shutterstock - PuzzlePix
wmpky.com                                                                    slideshare.net                           help.engagebay.com                                   shutterstock.puzzlepix.hu




Moving a selection icon with keyoard ...              How to use 'Continue on PC' for Android ...                Supermetrics Into Your Excel File ...                  Search photos "confirm button"
answers.unrealengine.com                              windowscentral.com                                         support.supermetrics.com                               fotolia.com




Hướng dẫn tạo blogspot               Zone Quilting with THE Dream Motion Pro ...              Icon Vector Series 145106 - WeLoveSoLo          AWS Instructions | Walking Man ...                         SPSS Short Co
slideshare.net                       blog.brothersews.com                                     welovesolo.com                                  wmpky.com                                                  bayes.acs.unt.ed




                                                                                                     107
         Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.476 Page 108 of 150




WhatsApp messages to a new phone ...                        How to Reset Your Photomyn…            5.7.2 "Client Access for Windows …             How to Add Read More to Wordpres…            MOCC: Add New Course S
windowscentral.com                                          photomyne.com                          ibm.com                                        wikihow.com                                  michiganvirtual.org




Skype for Business iOS ap…          Bio-ARROW - General Help - Save Protocol            Medienimpulse                            St. John's University Matching Gifts ...              Send Agentology Notes to …
partnersupportsite.vardynami…       kb.wisc.edu                                         medienimpulse.at                         stjohns-isd.webtma.net                                support.agentology.com




Create a BOL in the App – …         SIP Transactions in HDFC Bank ...                           To Be Continued Arrow Pn…             Getting Started with E-Alerts | NETCU                                  More Icon Ve
gophore.zendesk.com                 fincash.com                                                 sclance.com                           thenetcu.com                                                           welovesolo.co




State of Nevada                                            Scholastic Source Directory - Wiki                               AutoSum button arrow and…              SPSS Short Course Module 9 Cate…             Bio-ARROW
detr.state.nv.us                                           wiki.lexisnexis.com                                              coursehero.com                         bayes.acs.unt.edu                            kb.wisc.edu




Enter Site Buttons - Arrow Buttons ...                 Continue to Checkout - uXL Themes                      live audio from your mobile p…              Commutation                                           Arrow Shirts
dreamstime.com                                         uxlthemes.com                                          meherchannel.com                            elmomc.com                                            poshmark.com




Step 2                               Genarrator | ''DAPCHI'' by Siju Yusuf                               Airports and Civitavecchia tra…             Checking Java Version                                      credit card (
focusing.org                         genarrator.org                                                      romashuttleairport.it                       customer.brainfuse.com                                     lunaproductio




                                                                                                   108
      Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.477 Page 109 of 150




Register as a Vanpool Coordinator                                  Nav Bar Icons or Re-arran…              How to Shop Online in South…        First Step Internet                     Arrow Vectors, Photos and…
psc.gov                                                            xda-developers.com                      nutrianceskincare.com               fsr.com                                 freepik.com




ACA Citizen Portal - Guide…         contentACCESS Manual - version 3.1 …              31 Call-to-Action Examples You Can't ...                Delete a Partition in OS X Yosemite               Table Microsoft Excel Cel
longmontcolorado.gov                tech-arrow.com                                    blog.hubspot.com                                        simplehelp.net                                    whatafan.club




Continue icon. internet button o…        GUIdebook > ... > LisaGuide > Summaries                   Kaspersky Antivirus Customer Su…            createablog - rcomeford                                Click to continue. W
canstockphoto.com                        guidebookgallery.org                                      view.joomag.com                             sites.google.com                                       slideplayer.com




Groups Using Zapier – Mighty Networks ...                   UX] Voice-Messages don't get…            Lesson 6.4. Debugging a project - PC ...                  How to download YouTube vid…          tax help from artifici
faq.mightynetworks.com                                      github.com                               help.windev.com                                           steemit.com                           wibw.com




Accord LMS Support Portal                                       Arrow continue 090 left Icon | Fugue ...         Tour Help - The Madison Historical Society          RELEASED] Dialogue System …           First Step Inter
support.accordlms.com                                           de1.iconarchive.com                              madisonhistory.org                                  forum.unity.com                       fsr.com




                                                                                                    109
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.478 Page 110 of 150




Screen Sharing Help - OlympusNet                     Lanset.net Internet Access Configure ...     Arrow ConnectTM IoT Solution ...                               Flutter - Didier Boelens
olympus.net                                          support.lanset.net                           devconnectprogram.com                                          didierboelens.com




credit card (without a paypal account ...         disable Bixby on Samsung Galaxy ...                       Hướng dẫn tạo blogspot           Unloading Newest Royalty-Free …            Alla Kholmatova on Tw
lunaproductions.com                               androidcentral.com                                        slideshare.net                   imageric.com                               twitter.com




contentACCESS Manual - version 3.6                redeematlanta | Using Your Credit Card ...          Gradebook Overview : Aerie…         OS9 Setup for MichUSA Mac OS8                     How to Shop Online
tech-arrow.com                                    redeematlanta.org                                   support.aeries.com                  michusa.com                                       nutrianceskincare.com




Investment Publications / How to buy ...           e-services - My Class Roster                             How to Comment on the HI…        Buy Archery Scorecard - Microsoft Store
investment-publications.com                        global.dt.uh.edu                                         healthasahumanright.wordpr…      microsoft.com




Calibration 72609 | manualzz…         Frequently Asked Questions ...                              INTEC Video Systems - Troubleshooting        Piazza for Students | Rutgers ...
manualzz.com                          summervillecpw.com                                          intecvideo.com                               onlinelearning.rutgers.edu




                                                                                                110
         Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.479 Page 111 of 150




Step 2                                                     Free Login Button Icon 412600 ...               ExcimerLaserMachining_SOP                  Valley Internet iMac Connection Setup                   connect Engageba
focusing.org                                               chittagongit.com                                seas.upenn.edu                             vallnet.com                                             help.engagebay.com




USING SPSS FOR WINDO…                 The NES Files http://www.nesfiles.com                 Continue Symbol - New York…           How to Delete 'Continue Watching' On ...                   District User Registration - Michiga
studylib.net                          nesfiles.com                                          senior-club.info                      lifewire.com                                               michiganvirtual.org




Mac Internet Setup Assistant         Using the Firewall Filtering Policy Slider             Mac OS 9 Internet Setup             Web Hosting and Register Domain ...                     Continue Button In Is Not Wo…
tcenet.net                           lds.org                                                member.yosemite.net                 gomanilahost.net                                        yuweng.info




Acquiring and Validating Digital …         Track Recording) in OruxMaps …             fix Home button lag on your iPhone ...                       Check-In Kiosk – iClassPro Sup…              Reward your customers
online.fliphtml5.com                       oruxmaps.com                               cultofmac.com                                                support.iclasspro.com                        michaeldain.com




DIRECTV Genie new menus ...                                      How to Access Live View – …          Trainees TMS Self-Registration ...                                Lanset.net Internet Access Configur…            Long S
blog.solidsignal.com                                             support.blinkforhome.com             miami.va.gov                                                      support.lanset.net                              poshma




3 hidden Android customization settings ...           WiFi Range Extender User…              Republic Anywhere Group Text - Unable ...                        Instagram Concept: Scheduling F…               How to use 'Continu
pcworld.com                                           fccid.io                               forums.republicwireless.com                                      blog.prototypr.io                              windowscentral.com




                                                                                                        111
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.480 Page 112 of 150




doTERRA Wholesale Member                                   ClearSounds CL600 User ...         ICON-NMR. The Solvent icon              Importing data into Outlook 2011 for ...        Logging In to NevadaBox
forgreenpeas.com                                           manualsdir.com                     triton.iqfr.csic.es                     servicedesk.cit.ie                              oit.unr.edu




iMobie PhoneRescue Review: Does It …          Lazarus Handbook / Macros -…         USP Account FAQ                                           online form for 2019-2020 Welcome page ...         submit validate cont
softwarehow.com                               blaisepascalmagazine.eu              register.usp.org                                          stthomas.edu                                       stock.adobe.com




disable Bixby on Samsung Galaxy ...                         my weebly sign in - Ecosia         Learning Robotic Process Automation ...                     Mac OS 9 Internet Setup                    Updating the
androidcentral.com                                          ecosia.org                         oreilly.com                                                 member.yosemite.net                        kenstone.net




apps on the Blu-ray Disc player ...                           Update Xbox One Controller                                    PDF file on an iPhone or iP…         Valley Internet Mac OS 8.0 Connection …
sony-latin.com                                                support.xbox.com                                              iphonejd.com                         vallnet.com




OS9 Setup for MichUSA Mac …           Using Vend for iPad – How can we help?                          Track Legislation & Contact Your Legislator             Windows for Workgroups 3.11 ...          TinyPaw-Lin
michusa.com                           support.vendhq.com                                              mfbf.org                                                guidebookgallery.org                     sourceforge.n




                                                                                               112
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.481 Page 113 of 150




Low-pass filter for the lfe chan…     31 Call-to-Action Examples You Can't ...                   Hp officejet 4630 e all in one pri…       11 Redo Button Icon Images - Microsoft ...        How to Run Android Apps
manualsdir.com                        blog.hubspot.com                                           issuu.com                                 newdesignfile.com                                 simplehelp.net




RoS BOT Modern UI Update | Diablo 3 ...        Whatsapp Accounts on An…             GLIS·NET                                   Electronic Signature Pages | California ...                        Manage Product Sea
ros-bot.com                                    dunia-it.com                         glis.net                                   csulb.edu                                                          kb.asicentral.com




Ure Homework 09 PhET Simulation Ic ...                   Modifying User Access Rights                                          Submit a Brief Thursday, September 11 ...            5 Tips to Help You Design Faster
chegg.com                                                interactivebrokers.co.uk                                              cdn.ca9.uscourts.gov                                 builttoadapt.io




Continue icon. internet butt…       Skype for Business iOS ap…           10 New Instagram Feature…           Apple Mail for Mac OS X ...        Overview of the PCA service                            Remove My Accou
canstockphoto.com                   partnersupportsite.vardynami…        alextooby.com                       docplayer.net                      registrations.dhs.state.mn.us                          support.supermetric




Acronis True Image: adding a previously ...                   Hard Hat Harry Screenshots for …         Delete TurboTax Account | How To Acc…              Connecting to Selected Mailboxes            Snipped-WebConso
kb.acronis.com                                                mobygames.com                            howtoaccount.com                                   lucid8.com                                  mozenda.com




                                                                                                 113
        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.482 Page 114 of 150




Glucocard 01/ReliOn Confi…           Trial Balance Wizard                               REM002 RF Remote Contr…          lST PRINTING- U.K. MAN…           Breakpoints and local variables ...           SAP Script
support.glooko.com                   help.comsenseinc.com                               fccid.io                         files.arcadeinfo.de               rusoaica.com                                  tutorialspoin




How To Join                                  PCLinuxOS Magazine - HTML                                            12.2 Running Repeated Measures ANOVA           5. Adding Action Plans & Resource ...
priado.blogspot.com                          pclosmag.com                                                         wwwstage.valpo.edu                             delmar.instructure.com




Contribute Tutorial - Introduction                      Trail Creating Tool - Wikiloc ...                    Registering for a NHA Exam                         Running Inspections on a M…         Cmap | Cmap
www2.uwstout.edu                                        help.wikiloc.com                                     swtjc.edu                                          hertzler.com                        cmap.ihmc.us




WebMoney                                         Amazon.com: Queens & Arro…             EKITI STATE UNIVERSITY, ADO-EKITI In ...                                Remove If you are 18+ tap "Allow…          Use Rem
jewishbook.ca                                    amazon.com                             kwcoeilorin.edu.ng                                                      bleepingcomputer.com                       kb.mcgill.c




TU to Continue Basketball Bingo for ...                       ENROLLMENT HELP GUIDE - PDF                           Jailbreak iPhone 3G 2.2.1 with Pwnage ...     Using the Dome Siren with …        Email Setup
athletics.taylor.edu                                          financedocbox.com                                     imore.com                                     dome.zendesk.com                   basicisp.net




                                                                                                    114
        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.483 Page 115 of 150




PPT - Take a deep breath and rel…         UNITED STATES RIDDLES By …                 GoCSG.net                                         Leaving a Comment | Greenroads Rating ...                      Customize Mouse Point
slideserve.com                            slideplayer.com                            gocsg.net                                         greenroads.org                                                 davescomputertips.com




Web Hosting and Register Domain ...                   Tech | jameslsy Photography                                Adding a User- Classic Account Management                Training proposals stage - …       LemonStand Doc
gomanilahost.net                                      jameslsy.com                                               interactivebrokers.com                                   biigle.de                          docs.lemonstand.c




3 hidden Android customization settings ...       How to install Ubuntu in Wind…           MOCC: Add New Course Syllabi - Michigan ...                   Apple TV remote's new buttons ...                 Editing Names: Par
pcworld.com                                       osstuff.com                              michiganvirtual.org                                           cultofmac.com                                     archmil.org




Software Screenshots | Cengage Australia                   Instructions to unlock, read…        How to Shop Online in South Africa | 25 ...                  How to Upgrade Your Mac to High Sierra         DSA SPSS Short C
cengage.com.au                                             idoneapps.com                        nutrianceskincare.com                                        howtogeek.com                                  bayes.acs.unt.edu




INHIB                                         2018-19 Online Registration          Scanned Document by JoachimB for …                     addpoll.com Tutorials & FAQ - Page 3 of 3 -                  Planning a route for a B
schuhfried.com                                usd410.net                           the-eye.eu                                             help.addpoll.com                                             download.tomtom.com




Domain Name with GoDaddy ...                                OZEKI - User accounts LDAP support                        Brushed Stainless Steel Circular ...                CIC for Salesforce - Organize Personal ...
karenswebworks.com                                          ozeki.hu                                                  homebits.co.uk                                      help.genesys.com




                                                                                                     115
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.484 Page 116 of 150




TinyPaw-Linux / Wiki / Inst…     Certificate Signing Reques…          Orion -- Stars in the Optical                               Job Match Profile Instructions for ...           Technology Services / Google…
sourceforge.net                  entrustdatacard.com                  gb.nrao.edu                                                 wisconsinjobcenter.org                           rcs.rome.ga.us




University of South Alabama Housing                        Digital Transformation                                            How To Jailbreak iPhone 3…             Updating the Mac OS, QuickTime Pro and ...
southalabama.edu                                           aap.org                                                           ihelplounge.com                        kenstone.net




Nwt Mens Button Up Grey Dress Shirt ...        I.E. REGISTRATION PROCEDURE 1. Press ...                           Macintosh OS 9 Internet Setup                              CenturyLink. Prism TV. Quick …
poshmark.com                                   govst.edu                                                          socalfree.net                                              docplayer.net




Arrow Vectors, Photos and PSD file…       Launch Schedule Utilities                             Timeline Tool Overview | Lemonly ...                       ExcimerLaserMachining_SOP                          Structured
freepik.com                               mathcs.holycross.edu                                  lemonly.com                                                seas.upenn.edu                                     structuredw




Resources                                          Invite your clients to access a ...                                 Manage Pages - Devices – Exosite Support                        Teaching Safety – Empowering ...
web.cortland.edu                                   support.planwithvoyant.com                                          support.exosite.com                                             davenportdiocese.org




ABOUT US OUR MISSION                           JUCE Assertion failure in ...                           Toggl Timer: Keeping Time Tra…              EKITI STATE UNIVERSITY, ADO-EKITI In ...               How to Delete
olsondesigngroup.com                           forum.juce.com                                          iphone.appstorm.net                         kwcoeilorin.edu.ng                                     lifewire.com




                                                                                                 116
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.485 Page 117 of 150




Introducing The New Visual Builder ...                           Training proposals stage - BIIGLE                Color correcting the DA Lab ...                      Provincial Court Forms Instructions   Archiving You
elegantthemes.com                                                biigle.de                                        gustavus.edu                                         courts.ns.ca                          oit.unr.edu




Installing Ansys Student 18.1                             Another Facebook Change…             Attorney Training Manual - PDF                                           Wyandotte - Wyandotte Online          Becky's BI A
kb.wisconsin.edu                                          ktk985.radio.com                     technodocbox.com                                                         wyandotte.wyan.org                    rittmanmead.c




How do I delete a player profile from ...                        Chief Architect Manual - P…         First Step Internet                            Creating an FCOE Disclosure ...
leapfrog.happyfox.com                                            view.publitas.com                   fsr.com                                        usf.edu




JobNet Business                             SaaS Trial Theme                                                   How to Detach a Process               Icons | Font Awesome                                     addpoll.com
wisconsinjobcenter.org                      try.flashissue.com                                                 social.msdn.microsoft.com             fontawesome.com                                          help.addpoll.c




Cricut Explore Air ...                                       Designing The Perfect Accordion ...           Green button with continue text and ...            Navigate the 3D View
geeksandglitter.com                                          smashingmagazine.com                          stock.adobe.com                                    teledynecaris.com




How do I analyze data in SPSS for ...               Furniture Store: Affordable H…          YouTube Transcription ...                                          Donation to the Russian LGBT Network ...             Mac OS
statistics-help-for-students.com                    roomstogo.com                           transcribeme.com                                                   dalecameronlowry.com                                 member




                                                                                                     117
       Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.486 Page 118 of 150




Visual Cues during Movement…         HP Refill Cartridge Chip Info Hack                                               Danby DDR070BDWDB Review - P…             How do I edit my domain contacts ...          Untitled
researchgate.net                     bchtechnologies.com                                                              toptenreviews.com                         support.rebel.com                             acecwi.com




for Python Students: October 2016                     Tec Tawk: Informatica Debugger                   Siebel CRM Part 3: The Download of the ...                    Using Adobe Mixamo to rig a custom ...
pythonnovice.com                                      g33kyt.blogspot.com                              red-gate.com                                                  flipsidexr.com




Existing Media Sequence at App…        ManEx KB                                             Certificate Signing Request ...                        Model 2020 User Manual 102099 003 r…           DUIGIOIS lDBlGOIS··
captureproof.com                       manex.com                                            entrustdatacard.com                                    usermanual.wiki                                mocagh.org




Google Drive: How to upload, download ...                  Hide a Next Button in Captivate Until ...                        Link An Existing Employer Account ...           How to use 'Continue on P…           Electronic
androidcentral.com                                         youtube.com                                                      e-verify.gov                                    windowscentral.com                   arrow.com




Using SPSS for Factorial, Be…       How to Screenshot Entire Webpage? 8 ...                                 Allow Reading Assistant Plu…          Exam Simulator 902 | Se7enSins Gaming ...                    Studying wit
academic.udayton.edu                softwarehow.com                                                         help.scilearn.com                     se7ensins.com                                                quizlet.com




                                                                                                  118
        Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.487 Page 119 of 150




Visual Studio Tutorial ...                              Arrows - Free arrows icons         Editing Names: Parishes and Schools                         Client Support & Configuration ...            Installing Enterpri
cs-people.bu.edu                                        flaticon.com                       archmil.org                                                 it.health.uci.edu                             oaktable.net




How to Order Red Sox Tic…           Technical manual ...                             SMARTBOX Knowledge Base                  Coinstar Kiosk UI – Marcus Pape ...                    Team Registration
fenwayticketking.com                doc.ez.no                                        support.smartboxasia.com                 marcuspape.com                                         firstinspires.org




Register for Online Services and M…             Starting PowerPoint PDF                                          COL7A1 gene variants database - Data ...                    Designing the Telekom Ro…
ird.govt.nz                                     technodocbox.com                                                 col7a1-database.info                                        grapefruit.ro




                                                                                             Show more results




                             Help   Send feedback          Privacy     Terms




                                                                                                   119
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.488 Page 120 of 150




                      SCHEDULE 2
                     DOCUMENT 19




                                       120
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.489 Page 121 of 150
         multi step form headlines                                                                                 Sign in



        All      News        Videos        Images         Shopping      More                 Settings      Tools


        About 28,000,000 results (0.61 seconds)


        A Reminder Why Multi-Step Forms Can Increase Conversions ...
        https://instapage.com/blog/multi-step-form-part-2
        Apr 9, 2019 - Plus, the results Instapage saw from their own multi-step form test. ... The headline
        explains the product's UVP; The copy tells them how the ...


        A multi-step form - Instapage
        https://instapage.com/blog/multi-step-form-examples
        Oct 22, 2018 - Learn from these multi-step forms examples to reduce friction, persuade ... The
        headline states how many steps are involved with signing up, ...


        5 Excellent Multi-Page Form Examples for Your Inspiration - WPForms
        https://wpforms.com/excellent-multi-page-form-examples-for-your-inspiration/
        Apr 11, 2018 - Do you need some inspiration for your website's multi-page forms? ... To start, they
        have a bold headline telling the visitor what to expect after ...


        Why You Should Use A Multi Step Landing Page | Disruptive Advertising
        https://www.disruptiveadvertising.com/conversion-rate.../multi-step-landing-page/
        Jan 11, 2015 - Are you aware you should be using a multi step landing page? ... love to feel included,
        so take advantage with your lead form headlines!


        Why You Should Create Multi-Step Forms and How They Can ...
        https://blog.hubspot.com/marketing/multi-step-forms
        Oct 12, 2018 - A multi-step form is a long form that is broken into multiple pieces. They're used to
        make long forms, such as shipping or registration forms, less intimidating and daunting. By allowing
        customers and leads to complete their information in smaller chunks, you create a positive user
        experience and increase conversions.
        Missing: headlines ​| ​Must include: ​headlines


        Lead Generation Forms: 22 Examples to Help You Convert More Leads
        https://blog.hubspot.com/marketing/lead-generation-forms
        Oct 16, 2018 - Slack keeps things simple with their multi-step lead generation form. ... The form is
        clean, contains no distractions, includes form field titles that ...


        Why Multi-Step Lead Forms Get up to 300% More Conversions
        https://www.ventureharbour.com/multi-step-lead-forms-get-300-conversions/
        Mar 13, 2019 - The tool had a multi-step form that converted 53% of site visitors into 'leads', despite
        asking a lot of questions (including email, name, phone ...
        Missing: headlines ​| ​Must include: ​headlines


        2019's Best Lead Generation Forms - 21 Examples To Try
        https://www.ventureharbour.com/high-converting-lead-generation-forms/
        Feb 4, 2019 - See examples of lead generation forms converting up to 46%. ... well-crafted
        personalised headline, I imagine this form converts very well for SingleGrain. .... eToro have turned
        this part of their lead gen form into a 'wizard' that ...


        19 Form Design Best Practices to Get More Conversions + Examples
        https://www.crazyegg.com › Blog › Conversion
        May 25, 2018 - I love multi-step forms because they give the impression of simplicity. ... Using the
        data, you can decide where your form's headline and CTA ...


        [Multi Step Form] Support | WordPress.org
        https://wordpress.org/support/plugin/multi-step-form/
        Support » Plugin: Multi Step Form. Search for: ... mondula2016 · Send Completed Form to Multiple
        Emails ... mondula2016 · Email headline with HTML.



                                                                               121
Case 3:19-cv-00458-JLS-NLS          Document 17-5 Filed 04/18/19 PageID.490 Page 122 of 150
         Multi Step Form Builder | Create User Friendly Forms​​
          Ad    www.123formbuilder.com/multistep/formbuilder​
         Track Your Forms Performance Through In-Depth Analytics. Start Building Your Form Now. Using Our
         Free Drag & Drop Form Builder It's Easy To Create Any Web Forms & Online Surveys. Easy Lead
         Collection. Quick Setup. Multiple Notifications. Multiple Payment Gateways.
         Domain Aliasing · Integrate With 3rd Party · More Advanced Features · Enhanced Security · Go social



         Searches related to multi step form headlines

         multi step form examples              multi step lead form
         multi step form design                jquery multi step form example
         instapage multi step form             multi step form bootstrap free download
         multi step form wordpress             multi step registration form template




                                       1 2 3 4 5 6 7 8 9 10                      Next


           91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

         Help      Send feedback     Privacy       Terms




                                                                        122
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.491 Page 123 of 150




                      SCHEDULE 2
                     DOCUMENT 20




                                       123
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.492 Page 124 of 150
         "multi step form" "headlines"                                                                                Sign in



        All     News        Videos        Images       Shopping         More                   Settings       Tools


        About 9,960 results (0.45 seconds)


        Why You Should Use A Multi Step Landing Page | Disruptive Advertising
        https://www.disruptiveadvertising.com/conversion-rate.../multi-step-landing-page/
        Jan 11, 2015 - People love to feel included, so take advantage with your lead form headlines! ... They
        are landing pages that have a multi-step form or multiple ...


        A Reminder Why Multi-Step Forms Can Increase Conversions ...
        https://instapage.com/blog/multi-step-form-part-2
        Apr 9, 2019 - A multi-step form is exactly what it sounds like — a long-form broken down into multiple
        pieces/steps to make an otherwise long form less intimidating for visitors to complete. The additional
        fields only appear after a visitor has filled in their baseline information, like name and email address.


        25 of the Best Landing Page Examples from Top Companies to Inspire ...
        https://instapage.com/blog/best-landing-page-examples
        Aug 28, 2018 - Breaking this up into a multi-step form could reduce form friction and .... The primary
        and secondary headlines are compelling because they ...


        19 Form Design Best Practices to Get More Conversions + Examples
        https://www.crazyegg.com › Blog › Conversion
        May 25, 2018 - ... feels less overwhelming, though, because of the multi-step form. .... have high-
        contrast CTAs, easy directions, and good use of headlines and ...


        The Online Form: 6 Proven Tips For Higher Conversions - KlientBoost
        https://klientboost.com/cro/online-form/
        Dec 10, 2016 - Using a multi step form can seem counterintuitive. ... Test out headlines, copy,
        length, colors, steps and fields to see which ones will get you the ...


        Top 50 Multi Step Form Freelancers for Hire In February 2019 - Upwork
        https://www.upwork.com/o/profiles/browse/?q=multi-step-form
        Find freelance Multi Step Form specialists for hire, and outsource your project. ... sales pages,
        articles that pulled half a million views, and headlines that went ...


        Instapage Multi Step Form (Updated 2019) - Appz Bizz
        https://www.appzbizz.com/instapage-multi-step-form/
        Instapage Multi Step Form - simply click here for more information! ... From there you can include
        headlines, paragraphs, images, videos and call-to-action ...


        How to Use the Cyber Monday Artist Layout Pack to Create a Multi ...
        https://www.elegantthemes.com/.../how-use-the-cyber-monday-artist-layout-pack-to-c...
        Dec 1, 2017 - The interface of the Multi-Step Form plugin is very user-friendly. ... Step 3: Complete
        Titles, Headlines & Descriptions of Each Step. Then, start ...


        Why Your Landing Pages are Hurting Your Form Conversions
        https://www.gravityforms.com › Blog › Blog
        Feb 19, 2018 - While you're personalizing your headlines and landing page copy, you ... multi- step
        form that asked specific questions about project needs, ...


        List – The FormKeep Blog
        https://blog.formkeep.com/category/list/
        In one case, they found that the multi-step form actually performed better. So which choice is ..... As it
        turns out, it's not about big, bold headlines or catchy CTAs.



        Searches related to "multi step form" "headlines"



                                                                           124
Case 3:19-cv-00458-JLS-NLS
         landing page examples 2018
                                    Document        17-5 Filed 04/18/19 PageID.493 Page 125 of 150
                                     paper form design best practices
          form design 2018                      form design 2017
          best landing pages 2018               best landing pages examples
          form design examples                  campaign landing page examples




                                       1 2 3 4 5 6 7 8 9 10                      Next


            91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

          Help    Send feedback      Privacy     Terms




                                                                       125
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.494 Page 126 of 150




                      SCHEDULE 2
                     DOCUMENT 21




                                       126
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.495 Page 127 of 150



  Win a ₹10,000 Amazon Giftcard!


                                                  Please register to enter for a chance to



    First Name:



    Last Name:



    Mobile Number


    Flat, House no., Building, Company, Apartment



    Area, Colony, Street, Sector, Village



    Postal Code:


    Landmark e.g. near apollo hospital




    Address

      Enter a location

    Location



    Formatted Address
                                            127
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.496 Page 128 of 150




                      SCHEDULE 2
                     DOCUMENT 22




                                       128
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.497 Page 129 of 150
         Color blocked website toggles                                                                               Sign in



        All       Shopping       Images        Videos       News           More               Settings       Tools


        About 40,800,000 results (0.58 seconds)


        Building Inclusive Toggle Buttons — Smashing Magazine
        https://www.smashingmagazine.com/2017/09/building-inclusive-toggle-buttons/
        Sep 19, 2017 - Toggle buttons are one of the simpler design patterns out there, ... make the richer,
        stateful experiences of web applications inclusive. .... So, our basic toggle button styles should
        probably inherit from the button element block: ... The aria- pressed false button has a red background
        color and the aria-pressed ...


        How To Create a Toggle Switch - W3Schools
        https://www.w3schools.com/howto/howto_css_switch.asp
        Well organized and easy to understand Web building tutorials with lots of examples of how to ... Learn
        how to create a "toggle switch" (on/off button) with CSS.



        Images for Color blocked website toggles




              More images for Color blocked website toggles                                     Report images



        Button UX Design: Best Practices, Types and States – UX Planet
        https://uxplanet.org/button-ux-design-best-practices-types-and-states-647cf4ae0fc6
        Mar 15, 2016 - BlockedUnblock Follow ... Use shape and color to make the element look like a
        button. ... Icons are appropriate for toggle buttons that allow a single choice to be ... AirBnB website
        has ghost buttons for action “Become a Host”.


        UX Design: Checkbox and Toggle in Forms – UX Planet
        https://uxplanet.org/checkbox-and-toggle-in-forms-f0de6086ac41
        Jun 21, 2016 - by Nick Babich. Checkboxes come with labels. Switches support two simple,
        diametrically opposed choices. Toggles are commonly used as the light switches. Checkbox control in
        selected and unselected states. Toggle control in selected and unselected states. iOS7/8 Toggle
        button.


        Buttons · Bootstrap
        https://getbootstrap.com/docs/4.0/components/buttons/
        Using color to add meaning only provides a visual indication, which will not be ... Create block level
        buttons—those that span the full width of a parent—by adding . btn-block . ... Add data-
        toggle="button" to toggle a button's active state. If you're ...


        Toggles – Avada Classic - Avada Theme
        https://avada.theme-fusion.com/accordion-toggles/
        Oct 15, 2018 - Toggles are perfect for adding multiple sections of varied content to your website, and
        actively selecting which to show or hide at any time.


        Toggle-Switch Guidelines - Nielsen Norman Group
        https://www.nngroup.com/articles/toggle-switch-guidelines/
        Jul 29, 2018 - Color is an important visual signifier for toggles and there are two things to ... As you
        review the use of toggles on your site or app, evaluate the ...
        Missing: blocked ​| ​Must include: ​blocked


        Use Boxed Text Content Blocks - MailChimp
        https://mailchimp.com/help/use-boxed-text-content-blocks/
        Learn how to use Mailchimp's Boxed Text content blocks to add text, links, ... set different background
        colors behind your text in each Boxed Text block, and more. ... like a website or word-processing

                                                                             129
Case 3:19-cv-00458-JLS-NLS                     Document 17-5 Filed 04/18/19 PageID.498 Page 130 of 150
         program, use either the Paste as plain-text or ... If you set the Boxed Text block to two columns,
           toggle between the Column 1 ...


           Content Boxes Shortcodes - Optimizer WP
           https://optimizerwp.com/documentation/content-boxes-shortcodes/
           background_image – Image url of the section ... background – Background color of the block ... Click
           on Shortcodes -> Content Boxes -> Toggle; Write Toggle title and Toggle contentTips: The toggle
           sections, ... title – Title of the toggled content ...



           Searches related to Color blocked website toggles

           bootstrap toggle switch                           css toggle switch with text
           bootstrap 4 toggle switch                         toggle button accessibility
           toggle button                                     jquery toggle switch
           bootstrap toggle switch with text                 bootstrap 4 switch button




                                             1 2 3 4 5 6 7 8 9 10                     Next


             91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

           Help     Send feedback         Privacy       Terms




                                                                             130
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.499 Page 131 of 150




                      SCHEDULE 2
                     DOCUMENT 23




                                       131
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.500 Page 132 of 150
         coupon borders on opt ins                                                                                     Sign in



        All      News        Images         Shopping      Videos        More                    Settings       Tools


        About 2,590,000 results (0.38 seconds)


        How to Create a Popup Coupon that Boosts Sales - OptinMonster
        https://optinmonster.com/how-to-create-a-popup-coupon-that-boosts-sales/
        Jan 17, 2019 - In this tutorial, you'll learn how to boost sales with a coupon popup. ... You can do all
        other things too, like add an image, overlay color, or a border. ... like send visitors to a different page
        once they opt in, you'll need to change ...


        22 OptinMonster Hacks to Boost Your Conversions
        https://optinmonster.com/optinmonster-hacks-to-boost-your-conversions/
        In this post, we'll share 22 OptinMonster hacks that you can use to boost your conversions. ... Increase
        Conversions on Your Popular Pages; Boost Optins by 5X with ..... Or, if you have an eCommerce site,
        you could offer a coupon code. .... We also changed the footer color and the footer border color to
        match our image.


        The Art & Science of Creating Effective Email Opt-In Forms ...
        https://www.freshaddress.com/.../the-art-science-of-creating-effective-email-opt-in-for...
        ... a typo in their email address, they won't get the $5 coupon they want,” Austin says. ... country's
        laws and those that affect your customers beyond your borders.


        3 Creative Ways to Get More Email Opt-Ins
        https://www.getelastic.com › Ecommerce Platform
        Oct 23, 2013 - Email opt-in lists are highly valuable to online marketers, but too often ... Presenting a
        coupon box in checkout is a trigger for customers to hit ...
        Missing: borders ​| ​Must include: ​borders


        5 Steps To Optimize Your Double Opt-In Email (For Ecommerce)
        https://acquireconvert.com/double-opt-in-email/
        Apr 9, 2019 - If you're looking for a bullet proof double opt-in email sequence that .... page, and were
        offered a discount, you might be compelled to opt-in. .... The blue call to action is made more
        prominent by the surrounding darker border.


        The Most Popular Opt-in Offer Used by Retailers to Get More Email ...
        https://ecommercetrainingacademy.com/coupon-offer-get-more-email-subscribers/
        Jul 8, 2017 - Grow your email list by offering website shoppers an opt-in offer they ... email
        subscribers is to give shoppers an opt-in promotional coupon ...
        Missing: borders ​| ​Must include: ​borders


        8 Opt-In Offers Your Visitors Can't Refuse - Entrepreneur
        https://www.entrepreneur.com/article/165874
        Aug 31, 2006 - Look beyond newsletters in your online marketing efforts to find ... The following opt-in
        offers don't require much writing at all: 4. ... A contest to win an item (or a coupon for a percentage off
        an item) related to your product.
        Missing: borders ​| ​Must include: ​borders


        Elementor Popups Tutorial - Popups for Login Forms, Opt-in Forms ...
        https://www.youtube.com/watch?v=xeFkhhshvvk
                               Jan 9, 2019 - Uploaded by WPCrafter.com WordPress For Non-Techies
                               In this video tutorial, I will show you the new popup feature in Elementor ... for
                               Login Forms, Opt-in Forms ...
                     ▶ 27:43



        How to Use a Facebook Squeeze Page to Capture Email Addresses
        https://instapage.com/blog/how-to-create-a-squeeze-page-on-facebook
        Dec 28, 2018 - You encourage visitors to opt-in to an email or subscriber list to .... Here's a mock
        squeeze page we created for a discount travel company:.
        Missing: borders ​| ​Must include: ​borders



                                                                           132
Case 3:19-cv-00458-JLS-NLS         Document 17-5 Filed 04/18/19 PageID.501 Page 133 of 150
         Bloom Email Opt-In Plugin For WordPress - Elegant Themes
         https://www.elegantthemes.com/plugins/bloom/
         Bloom. eMail Opt-In And Lead Generation Plugin For WordPress .... Select from Bloom's different
         border styles and choose which edges to apply them too.


         Opt In | Opt In​
          Ad    www.info.com/Opt+In​
         Search Opt In. Look Up Results on Info.com



         Searches related to coupon borders on opt ins

         woocommerce coupon popup                optinmonster coupon
         coupon popup wordpress                  optinmonster monthly plan
         optinmonster                            opt in monster free trial
         opt in monster login                    wordpress voucher




                                         1 2 3 4 5 6 7 8 9 10                   Next


           91941, La Mesa, CA - From your Internet address - Use precise location - Learn more

         Help      Send feedback       Privacy   Terms




                                                                      133
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.502 Page 134 of 150




                      SCHEDULE 2
                     DOCUMENT 24




                                       134
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.503 Page 135 of 150




      1.   Go to ​https://www.leadid.com/​ and click “LOGIN” in the top right corner
      2.   Login
      3.   From the top menu, click “Campaigns”
      4.   On the next screen, find the entry for “SimplySweeps” and click the “Get Code” option:




      5. Scroll down to the section titled "TCPA Disclosure Labels". The code for the
         "non-interaction opt-in" is in the right hand column:




                                                  135
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.504 Page 136 of 150
Doug Bania                             Page 2


                  LLC. The General Court of Justice Superior Court Division; File No.: 15-CVS-1236. Trademark
                  Damages, Expert report, 2018
                  Leandro Sorice vs. Trendy Butler, Inc. and Ali Najafian; Superior Court for the State of
                  California County of Los Angeles; Case No. BC635770. Copyright Damages, Expert report,
                  2018
                  Colonel David Randolph Scott vs. Citizen Watch Company of America, Inc. (successor to
                  Bulova Corporation); Sterling Jewelers, Inc., dba Kay Jewelers; USDC Northern District of
                  California San Jose Division; Case No. 17-cv-00436-NC. Right of Publicity, Expert report,
                  Deposition, 2018
                  Ghostbed, Inc.; and Werner Media Partners, LLC d/b/a/ Nature’s Sleep, LLC v. Casper Sleep,
                  Inc.; Philip Krim; Red Antler, LLC; and ICS Inc.; Case No. 0:15-cv-62571. Google Ads, SEO
                  Analysis, Internet Website Traffic Investigation, Expert Reports, Deposition, 2018
                  Heron Development Corporation vs. Vacation Tours, Inc. d/b/a Vacation Store of Miami,
                  Media Insight Group, Inc., d/b/a Media Insight Group, Rosanna M. Mendez and George A.
                  Alvarez; USDC Southern District of Florida Miami Division; Case No. 1:16-cv-20683-
                  Moreno/O’Sullivan. Website, SEO Analysis, Internet Impressions, Visits and Damages,
                  Expert Report, 2017
                  Entrepreneur Media, Inc. v. Scott Smith; Domains by Proxy, LLC; GoDaddy.com, LLC and
                  Karen Mix; Case No. CGC 13 530730. Domain Name Value, Expert Report, 2017
                  Jukin Media, Inc. v. QWorldstar, Inc. d/b/a Worldstar, Worldstar Hip Hop, Worldstar Candy;
                  Case No. 2:16-cv-6800-JFW; USDC Central District of California. Copyright & Trademark
                  Damages, Expert Report, 2017
                  Aardwolf Industries, LLC v. Abaco Machines USA, Inc. Ausavina Co. LTD, et. al.; Case No.
                  2:16-cv-01968-GW-JEM; Central District of California. Domain Name and SEO Analysis
                  Investigation, Expert Report & Deposition, 2017
                  Winston Smith v. Chapter 4 Corp., “Supreme”; Blackrock Creative Management Company
                  and DEAD KENNEDYS; USDC Central District of California, Case No. 2:16-cv-03910-GW-AS.
                  Copyright Apportionment Damages, Expert Report & Deposition, 2017.
                  Andre Khazraei vs. Christopher Brown, CBE Merchandising LLC, CBE Apparel LLC, Konfuzed
                  LLC, Maxima Operating X LLC; USDC Central District of California, Case No. 2:16-cv-02341
                  SJO (JCx). Trademark, Licensing & Social Media Analysis, Expert Report & Mediation
                  Testimony, 2017
                  IDX System Technology, Inc. vs. Timothy Arasheben dba Cinoflex; TM Camera Solutions,
                  LLC; Superior Court of the State of California for the County of Los Angeles, Case No.
                  BC610537. Defamation Damages, Expert Consulting, 2017
                  Uncommon, LLC vs. Spigen, Inc.; USDC Northern District of Illinois Eastern Division, Case
                  No. 15-cv-10897. Trademark Damages, Website Analysis, Expert Report & deposition,
                  2016
                  The Julia Child Foundation for Gastronomy and the Culinary Arts v. Airbnb, Inc., Superior
                  Court of the State of California for the County of Santa Barbara, Case No. 16CV02626. Right
                  of Publicity & SEO Analysis, Expert Report & Mediation Testimony, 2016


                            415 Laurel Street, Suite 341, San Diego, CA 92101
                                           www.nevium.com
                                                  136
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.505 Page 137 of 150




                      SCHEDULE 2
                     DOCUMENT 25




                                       137
       Case
4/15/2019     3:19-cv-00458-JLS-NLS Document My
                                             17-5
                                                AccountFiled
                                                        | Order 04/18/19
                                                                History | Receipt PageID.506 Page 138 of 150




     GoDaddy.com, LLC
     14455 N. Hayden Rd.
     Suite 219
     Scottsdale, AZ 85260
     (480) 505-8877



     Receipt
     Date: Nov 20, 2018 5:05 PM

     Receipt #: 1401441458
     Customer #: 73039033


        Bill To:
        Nicholas Fiorentino
        The Performance Agency

        10525 Vista Sorrento Pkwy Suite 310
        San Diego, CA 92121
        United States
        +1.6194587071



        Payment Information:
        Nicholas Fiorentino
        Visa ############9435
        Paid: $20.17




     Items

     Auctions Expired Domain
     simplysweeps.com

     Item Number: 738
     Quantity: 1
     Term: 1

                                                        138
                                                                                                               1/2
       Case
4/15/2019     3:19-cv-00458-JLS-NLS Document My
                                             17-5
                                                AccountFiled
                                                        | Order 04/18/19
                                                                History | Receipt PageID.507 Page 139 of 150

     List Price: $5.00
     Purchase Price: $5.00
     ICANN Fee: $0.00
     Discount: $0.00
     Subtotal: $5.00
     Tax: $0.00
     Total: $5.00




     .COM Domain Renewal
     simplysweeps.com

     Item Number: 19010
     Quantity: 1
     Term: 1

     List Price: $14.99
     Purchase Price: $14.99
     ICANN Fee: $0.18
     Discount: $0.00
     Subtotal: $15.17
     Tax: $0.00
     Total: $15.17




                                                                                          Subtotal: $19.99
                                                                                              Fees: $0.18
                                                                                             Taxes: $0.00

                                                                                          Total: $20.17 USD




                                                        139
                                                                                                               2/2
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.508 Page 140 of 150




                      SCHEDULE 2
                     DOCUMENT 26




                                       140
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.509 Page 141 of 150


Commit    Author    Timestamp Commit Description  Files Changed      Insertions Deletions
4dd9b30   Mike Everhart
                    Thu, 30 Jun Added
                                 2016 23:07:42
                                          UserApiController
                                                   4 ﬁles
                                                        +0000 changed 186(authorize
                                                                             insertions(+)
                                                                                        1 user)
                                                                                          dele on(-)
784ba89   Mike Everhart
                    Tue, 14 Jun Implement
                                 2016 08:42:52    3rd
                                                   15 ﬁles
                                                        +0000
                                                        partychanged
                                                                  hooks
                                                                      707 insertions(+)
                                                                             reports41 dele ons(-)
70bec6c   Mike Everhart
                    Mon, 13 JunGrab
                                  2016the 17:21:57
                                              correct
                                                   1 ﬁle+0000
                                                           #changed
                                                               of lines
                                                                      1 insertion(+)
                                                                           from log1file  dele on(-)
44c6599   Mike Everhart
                    Mon, 13 JunChange
                                  2016 01:24:51
                                            converstion
                                                   1 ﬁle+0000
                                                            changed
                                                                 to completion
                                                                      2 insertions(+)   on
                                                                                        2 dele
                                                                                            dashboard
                                                                                                 ons(-) stats
49017ff   Mike Everhart
                    Mon, 13 JunImplement
                                  2016 01:16:36   drag/drop
                                                   7 ﬁles +0000
                                                              changed
                                                                    question
                                                                      67 insertions(+)
                                                                                   order8 dele ons(-)
cae6126   Mike Everhart
                    Sat, 11 Jun 2016
                                 Add HTTPS
                                        08:05:34  option
                                                   12 +0000
                                                       ﬁlesfor  changed
                                                                    JS167
                                                                       ad units
                                                                             insertions(+)
                                                                                        63 dele ons(-)
7800b7f   Mike Everhart
                    Sat, 11 Jun 2016
                                 Fixed 04:01:04
                                         bug on1ad   ﬁle
                                                       +0000
                                                         view
                                                            changed   3 insertions(+)   3 dele ons(-)
d9566c6   Mike Everhart
                    Fri, 10 Jun 2016
                                 Add Javascript
                                       20:23:19    17+0000
                                                       Ad
                                                       ﬁlesUnitschanged
                                                                      450 insertions(+) 141 dele ons(-)
462d1c5   Mike Everhart
                    Thu, 9 Jun 2016
                                 Fixed07:37:38
                                         LeadHooks 1 ﬁle
                                                      +0000 (dashboard
                                                            changed   30 insertions(+)
                                                                                stats not
                                                                                        37 dele
                                                                                            updating)
                                                                                                  ons(-)
        0 Mike Everhart
                    Thu, 9 Jun 2016
                                 Added 06:24:42
                                          compliance
                                                   1 ﬁle
                                                      +0000 changed
                                                               checks 23 toinsertions(+)
                                                                                CareFree5 dele
                                                                                            hookons(-)
1a60ad3 Mike Everhart
                    Thu, 9 Jun 2016
                                 Added 06:13:14
                                          PakMed   1 ﬁle
                                                      +0000
                                                         hook
                                                            changed
                                                                  to2app insertions(+)
                                                                               config 1 dele on(-)
d261ac9 Mike Everhart
                    Thu, 9 Jun 2016
                                 Only 04:26:39
                                        post PakMed1 ﬁle
                                                      +0000 changed
                                                               for non-updated
                                                                      25 insertions(+)  22
                                                                                         leads
                                                                                            dele ons(-)
c974e99 Mike Everhart
                    Thu, 9 Jun 2016
                                 Added 04:23:08
                                          Lead 2Activities
                                                     ﬁles
                                                      +0000   changed
                                                                    to56Leads
                                                                           inserView ons(+)
8308dc5 Mike Everhart
                    Thu, 9 Jun 2016
                                 Fix issue
                                       01:56:53
                                             with  2 PakMed
                                                     ﬁles
                                                      +0000   changedhook
                                                                      21 insertions(+)
                                                                              requeueing7 dele ons(-)
fa9913e Mike Everhart
                    Wed, 8 Jun Add
                                 2016tag08:11:54
                                            for 'PakMed'
                                                   1 ﬁle
                                                       +0000changedto3ActiveCampaing
                                                                         inser ons(+)
055dda9 Mike Everhart
                    Wed, 8 Jun Intergrate
                                 2016 07:55:52  hook
                                                   4 ﬁles
                                                       +0000
                                                         forchanged
                                                                PakMed282 insertions(+) 2 dele ons(-)
ed46083 Mike Everhart
                    Mon, 6 Jun Rename
                                 2016 22:14:17
                                             TriggerVersionUpdate
                                                   4 ﬁles
                                                       +0000  changed 6 insertions(+)
                                                                                   to TriggerUpdateMessage
                                                                                        6 dele ons(-)
28751ba Mike Everhart
                    Mon, 6 Jun Add
                                 2016CareFree
                                        22:07:22   2 ﬁles
                                                      Report
                                                       +0000  changed
                                                                   report:careFree
                                                                      185 inser ons(+)
079fa62 Mike Everhart
                    Mon, 6 Jun Fix
                                 2016lead
                                        16:45:31
                                            tags3viewﬁles
                                                       +0000  changed 45 insertions(+)  1 dele on(-)
16a9a40 Mike Everhart
                    Fri, 3 Jun 2016
                                 Add06:50:27
                                       click tracking;
                                                   18
                                                    +0000
                                                       ﬁlesability
                                                                changed
                                                                      492to insertions(+)
                                                                              link in ad31answers
                                                                                            dele ons(-)
ca21f9f   Mike Everhart
                    Thu, 2 Jun 2016
                                 Add options
                                       18:46:53    2for
                                                     ﬁles
                                                      +0000
                                                         source
                                                              changed and
                                                                      22 insertions(+)
                                                                             list in SyncWithActiveCampaign
                                                                                        6 dele ons(-)           command
f75e826 Mike Everhart
                    Thu, 2 Jun 2016
                                 Fix CareFree
                                       17:56:48    3tag
                                                     ﬁles
                                                      +0000
                                                          forchanged
                                                                 ActiveCampaign
                                                                      50 insertions(+)  19 dele ons(-)
a124ff0   Mike Everhart
                    Wed, 1 Jun Add
                                 2016lead_field
                                        19:50:47   1 ﬁle
                                                       for
                                                       +0000changed
                                                              CF dupe 7 insertions(+)
                                                                            status 2 dele ons(-)
06dad61 Mike Everhart
                    Wed, 1 Jun Update
                                 2016 19:47:51
                                            PostLeadsToCareFree
                                                   2 ﬁles
                                                       +0000  changed 89 insertions(+)
                                                                                  command
                                                                                        3 deletoons(-)
                                                                                                  generate CSVs
a9c59a0 Mike Everhart
                    Wed, 1 Jun Command
                                 2016 07:22:18  to2 post
                                                     ﬁles
                                                       +0000  changed
                                                              leads7toinsertions(+)
                                                                            CareFree17 dele ons(-)
d2a3a8f Mike Everhart
                    Mon, 30 May  Add2016
                                       settings
                                            16:19:37
                                                   3array
                                                     ﬁles+0000changed
                                                              to CareFree
                                                                      12 insertions(+)
                                                                                   hook8 dele ons(-)
f419a0e Mike Everhart
                    Wed, 25 May  Fix2016
                                     articificially
                                            14:52:02
                                                   2 ﬁles
                                                       inflated
                                                            +0000
                                                              changed lead
                                                                      8 insertions(+)
                                                                              count 4 dele ons(-)
2456a31 Mike Everhart
                    Wed, 25 May  Correct
                                    2016 leads
                                            13:38:49
                                                   5 table
                                                     ﬁles+0000changed
                                                                on dashboard
                                                                      29 insertions(+)  12 dele ons(-)
  6408295 Mike Everhart
                    Wed, 25 May  Add2016
                                       campaign,
                                            13:06:07
                                                   13 ﬁles
                                                        progress
                                                            +0000
                                                                changed
                                                                      252
                                                                        to leads,
                                                                             insertions(+)
                                                                                      update
                                                                                        23 deledashboard
                                                                                                  ons(-)
7b7be77 Mike Everhart
                    Wed, 25 May  Create
                                    2016Console
                                            10:51:29
                                                   2 ﬁles
                                                        command
                                                            +0000
                                                              changed 81 for
                                                                           inser CareFree
                                                                                     ons(+)
  2077742 Mike Everhart
                    Wed, 25 May  Add2016
                                       age02:26:59
                                             to snapshot
                                                   3 ﬁles+0000changed
                                                                  table
                                                                      5 insertions(+)   1 dele on(-)
4090ac2 Mike Everhart
                    Tue, 24 MayRemove
                                   2016 22:10:55
                                             trims,1 ﬁle
                                                       as+0000
                                                            changed
                                                             some 6elements
                                                                         insertions(+)are
                                                                                        4 dele
                                                                                           apparently
                                                                                                 ons(-) arrays
96f7cdb Mike Everhart
                    Tue, 24 MayResync
                                   2016 11:51:49
                                           lead 1withﬁle+0000
                                                            ActiveCampaign
                                                            changed   3 inser ons(+)  after posting to CareFree
02ca6b8 Mike Everhart
                    Tue, 24 MayUpdate
                                   2016 11:22:08
                                            build1 script
                                                     ﬁle+0000
                                                            changed   41 inser ons(+)
f6eb917 Mike Everhart
                    Tue, 24 MayTag 2016
                                      leads
                                          10:07:08
                                               (in1ActiveCampaign)
                                                     ﬁle+0000
                                                            changed   12 insertions(+)
                                                                                  that 4were
                                                                                          delesent
                                                                                                 ons(-)
                                                                                                    to CareFree
8fb4951 Mike Everhart
                    Tue, 24 Mayadd 2016
                                      source
                                          07:45:32to
                                                   3 ﬁles
                                                      leads
                                                          +0000
                                                              changed
                                                                profile
                                                                      23 insertions(+)  3 dele ons(-)
83da574 Mike Everhart
                    Tue, 24 MayAdd 2016source
                                          06:56:07to
                                                   16leads;
                                                       ﬁles
                                                          +0000 changed
                                                                  update
                                                                      7720CareFree
                                                                                insertions(+)
                                                                                        90 dele
                                                                                            hook ons(-)
e9ab934 Mike Everhart
                    Sun, 22 MayMinor
                                   2016 changes
                                          21:44:02 5 ﬁles
                                                        to+0000
                                                             LeadFields
                                                              changed 18 insertions(+)  7 dele ons(-)
d6a6ca7 Mike Everhart
                    Fri, 20 May Change
                                 2016 16:52:52
                                            API log3 ﬁles
                                                       +0000
                                                        format,
                                                              changed omitting
                                                                      13 insertions(+)
                                                                                     data
                                                                                        5 dele
                                                                                           fromm ons(-)
                                                                                                   JSON response logs
24c6de0 Mike Everhart
                    Fri, 20 May Log
                                 2016API 15:52:26
                                            reposnes
                                                   3 ﬁles
                                                       +0000tochanged
                                                                 api.log
                                                                      11 insertions(+)  6 dele ons(-)
b749ae8 Mike Everhart
                    Fri, 20 May Add
                                 2016phone
                                         13:03:41 and
                                                   3 ﬁles
                                                       +0000
                                                         emailchanged
                                                                   optin
                                                                      78 insertions(+)
                                                                             to leads13  table
                                                                                            dele ons(-)
fab6b36 Mike Everhart
                    Fri, 20 May Fix
                                 2016repeating
                                         11:46:06  2 queue
                                                     ﬁles
                                                       +0000  changed
                                                                 due3to  insertions(+)
                                                                            lead being  1 dele
                                                                                            updated
                                                                                                 on(-)
ce19978 Mike Everhart
                    Fri, 20 May Fix
                                 2016issue
                                         11:19:05
                                             where 5 ﬁles
                                                       +0000
                                                         queuechangedsearches
                                                                      32 insertions(+)
                                                                                    for 18
                                                                                        leaddele
                                                                                              by table
                                                                                                  ons(-)ID
8a98150 Mike Everhart
                    Fri, 20 May Fix
                                 2016routing
                                         07:56:11issue
                                                   1 ﬁle
                                                       +0000
                                                          when
                                                            changed  deleting
                                                                      3 insertions(+)
                                                                                   leads3 dele ons(-)
034f0ed Mike Everhart
                    Fri, 20 May Fix
                                 2016missing
                                         07:45:59dependency
                                                   1 ﬁle
                                                       +0000changed   1for
                                                                         insertion(+)
                                                                             ActiveCampain
                                                                                        1 dele on(-)
                                                                                                 hook
7f09500 Mike Everhart
                    Thu, 19 MayAdd 2016ability
                                          22:26:40
                                                 to7 ﬁles
                                                     add+0000and
                                                              changeddelete
                                                                      214 insertions(+)
                                                                                 Lead Fields
                                                                                        30 dele ons(-)

                                                              141
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.510 Page 142 of 150


9f2517d     Mike Everhart
                      Thu, 19 MayFix2016
                                      missing
                                           21:58:49
                                                  dependency
                                                   1 ﬁle+0000
                                                            changed  5ininsertions(+)
                                                                          app/Lead.php 3 dele ons(-)
853b133     Mike Everhart
                      Thu, 19 MayAdd2016ability
                                           20:18:53
                                                  to
                                                   8 ﬁles
                                                      delete
                                                           +0000
                                                              changed
                                                                 Lead114Fields
                                                                            insertions(+)
                                                                                       13 dele ons(-)
748231b     Mike Everhart
                      Thu, 19 MayFix2016
                                      lead19:13:10
                                             tags5query;
                                                      ﬁles +0000
                                                              changed
                                                                alphabetize
                                                                     37 insertions(+)
                                                                                  lead12tags
                                                                                           dele ons(-)
42dfb00     Mike Everhart
                      Thu, 19 MayMake
                                    2016reports
                                           18:36:2913generate
                                                         ﬁles
                                                           +0000
                                                               changed
                                                                     117
                                                                     frominsertions(+)
                                                                             the app   64TZdele
                                                                                             (notons(-)
                                                                                                    UTC)
d6b35cb     Mike Everhart
                      Thu, 19 MayMake
                                    2016version
                                           15:05:157 ﬁles
                                                       check
                                                           +0000
                                                              changed
                                                                an event
                                                                     117 insertions(+)
                                                                              instead  22ofdele
                                                                                             usingons(-)
                                                                                                      JS timeout
ed6d014     Mike Everhart
                      Thu, 19 MayMake
                                    2016lead
                                           14:36:54
                                                 columns
                                                   9 ﬁles  +0000
                                                              changed
                                                                sortable;
                                                                     66 insertions(+)
                                                                              Reroute  44 /admin/leads
                                                                                           dele ons(-) to /admin/report/leads
0fad8b2     Mike Everhart
                      Thu, 19 MayAdd2016hook
                                           13:49:07
                                                to8post
                                                      ﬁles +0000
                                                            leads
                                                              changed472
                                                                     to Active
                                                                            insertions(+)
                                                                                    Campaign
                                                                                       2 dele ons(-)
f127285     Mike Everhart
                      Thu, 19 MayMinor
                                    2016 style
                                           09:40:58changes
                                                   4 ﬁles  +0000
                                                              changed
                                                                 for101
                                                                      leadinsertions(+)
                                                                             profile26 dele ons(-)
aa493fc     Mike Everhart
                      Thu, 19 MayQueue
                                    2016 09:40:37
                                           emails  1 ﬁle+0000
                                                            changed  9 insertions(+)   6 dele ons(-)
b8dcb31     Mike Everhart
                      Thu, 19 Mayfix2016
                                     slimscroll
                                           08:38:323widget
                                                      ﬁles +0000
                                                              changed
                                                                height
                                                                     16 insertions(+)  10 dele ons(-)
45aa1fc     Mike Everhart
                      Wed, 18 May Add2016
                                        gender
                                            14:15:04
                                                   8toﬁles
                                                        leads;
                                                            +0000
                                                              changed
                                                                  finish
                                                                     147email
                                                                            insertions(+)
                                                                                    verification
                                                                                       23 dele ons(-)
e0cc9dd     Mike Everhart
                      Wed, 18 May Update
                                     2016 lead
                                            02:44:44
                                                   8view
                                                      ﬁles+0000
                                                              changed346 insertions(+) 119 dele ons(-)
cd5b2ed     Mike Everhart
                      Wed, 18 May Add2016
                                        lead_id
                                            02:44:33
                                                   4toﬁles
                                                         activities
                                                            +0000
                                                              changed40 insertions(+)  1 dele on(-)
84b416e     Mike Everhart
                      Tue, 17 MayFix2016
                                      WYSIWYG
                                           13:40:343 ﬁles
                                                      dropdown
                                                           +0000
                                                              changed9 menu
                                                                        insertions(+)
                                                                                 bug 25 dele ons(-)
13e8244     Mike Everhart
                      Tue, 17 MayUpdate
                                    2016 13:35:13
                                            .gitignore
                                                   1 ﬁle+0000
                                                            changed  2 insertions(+)   3 dele ons(-)
247dc39     Mike Everhart
                      Tue, 17 MayDelete
                                    2016 12:23:11
                                           all lead-related
                                                   4 ﬁles  +0000
                                                              changed
                                                                    fields
                                                                     97 insertions(+)
                                                                             when a3 lead dele isons(-)
                                                                                                  deleted
b62931d     Mike Everhart
                      Tue, 17 MayAdd2016lead
                                           10:56:45
                                              tags 20 ﬁles +0000
                                                               changed
                                                                     687 insertions(+) 211 dele ons(-)
b342a47     Mike Everhart
                      Tue, 17 MayAdd2016ability
                                           02:30:49
                                                  to
                                                   14verify
                                                         ﬁles
                                                           +0000
                                                               changed
                                                                email497leads;
                                                                            insertions(+)
                                                                                   add 6 dele
                                                                                          SendEmail
                                                                                                 ons(-)job
aaffc04     Mike Everhart
                      Mon, 16 May Remove
                                     2016 15:13:11
                                              page 1 ﬁle
                                                       title+0000
                                                            changed
                                                              from5dashboard
                                                                        dele ons(-)
90ebf4a     Mike Everhart
                      Mon, 16 May Add2016
                                        ability
                                            15:11:49
                                                  to
                                                   8 ﬁles
                                                      delete+0000
                                                              changed
                                                                 leads
                                                                     36 insertions(+)  10 dele ons(-)
a599abf     Mike Everhart
                      Sun, 15 MaySort
                                    2016leads
                                           06:32:37
                                                by1 descending
                                                      ﬁle+0000
                                                            changed  1 order
                                                                        insertion(+)   1 dele on(-)
a0f8cdc     Mike Everhart
                      Fri, 13 May Add
                                  2016check
                                          22:04:12
                                                 for
                                                   12update
                                                         ﬁles
                                                         +0000 changed
                                                                   version;
                                                                     186 insertions(+)
                                                                                Add fixed
                                                                                       41 dele(cssons(-)
                                                                                                    pos:fixed) alerts
410573b     Mike Everhart
                      Fri, 13 May Fixed
                                  2016 timestamps
                                          18:55:10 6 ﬁles+0000
                                                             on
                                                              changed
                                                                  dashboard
                                                                     19 insertions(+)
                                                                                   live8 leads;
                                                                                          dele ons(-)
                                                                                                 added link to leads report
76d7e04     Mike Everhart
                      Fri, 13 May Add
                                  2016report
                                          18:37:23generation
                                                   4 ﬁles+0000changed
                                                                    activity
                                                                     43 insertions(+)  11 dele ons(-)
0ebe989     Mike Everhart
                      Fri, 13 May Added
                                  2016 15:26:43
                                           queued  6 ﬁlesjob
                                                         +0000changed
                                                              to generate
                                                                     184 insertions(+)
                                                                                 reports
                                                                                       48 dele
                                                                                            for download
                                                                                                  ons(-)
b2dcf93     Mike Everhart
                      Fri, 13 May Add
                                  2016reports
                                          13:54:22 15
                                                    controller/model
                                                         ﬁles
                                                         +0000 changed
                                                                     760 insertions(+) 216 dele ons(-)
28ca766     Mike Everhart
                      Fri, 13 May Add
                                  2016lead07:03:44
                                              responses
                                                   5 ﬁles+0000changed
                                                                to lead
                                                                     143 report;
                                                                            insertions(+)
                                                                                       18
                                                                                       renamed
                                                                                           dele ons(-)
                                                                                                    lead report console command
a777d0e     Mike Everhart
                      Fri, 13 May Added
                                  2016 02:55:11
                                           console 5 ﬁles+0000
                                                         command
                                                              changed213 toinsertions(+)
                                                                             generate  1 dele
                                                                                           report;
                                                                                                 on(-)
                                                                                                     added download controller
68e5483     Mike Everhart
                      Thu, 12 MayFix2016
                                      redirect
                                           08:56:39to
                                                   3 ﬁles
                                                       index.php?no_lead
                                                           +0000
                                                              changed10 insertions(+)  13 dele ons(-)
  1270173   Mike Everhart
                      Thu, 12 MayFix2016
                                      DOB07:33:04
                                             bug1 ﬁle+0000  changed  4 insertions(+)   4 dele ons(-)
4334ba5     Mike Everhart
                      Thu, 12 MayAdd2016softdelete
                                           01:24:418 ﬁlesto+0000
                                                             lead_answers
                                                              changed43 insertions(+)  3 dele ons(-)
d6ccd51     Mike Everhart
                      Thu, 12 MayPaginate
                                    2016 00:50:10
                                              site8 activity
                                                      ﬁles +0000
                                                              changed42 insertions(+)  20 dele ons(-)
94effe5     Mike Everhart
                      Wed, 11 May Add2016
                                        moment.js
                                            23:18:34
                                                   21 ﬁles+ +0000
                                                            timeago
                                                               changed
                                                                     117toinsertions(+)
                                                                              all timestamps
                                                                                       23 dele ons(-)
6be33bb     Mike Everhart
                      Wed, 11 May Add2016
                                        timezone
                                            16:02:02
                                                   5 ﬁles
                                                       to users
                                                            -0500
                                                              changed
                                                                    table
                                                                     63 insertions(+)  1 dele on(-)
4ef28a4     Mike Everhart
                      Wed, 11 May Add2016
                                        ProfileController
                                            13:20:37
                                                   9 ﬁles-0500changed4311 insertions(+)3 dele ons(-)
c83a69a     Mike Everhart
                      Wed, 11 May Add2016
                                        ability
                                            12:23:07
                                                  to
                                                   4 ﬁles
                                                      delete-0500
                                                              changed
                                                                 campaign
                                                                     54 inserquestion
                                                                                    ons(+) answers
f07ac43     Mike Everhart
                      Wed, 11 May Add2016
                                        links11:33:10
                                               to 5CareFree
                                                      ﬁles-0500
                                                              changed
                                                                   activity
                                                                     38 insertions(+)
                                                                              logs 29 dele ons(-)
605439e     Mike Everhart
                      Wed, 11 May Add2016
                                        API 10:08:49
                                             Log 8entries
                                                      ﬁles-0500
                                                              changed
                                                                to dashboard
                                                                     170 insertions(+) 12 dele ons(-)
  2556658   Mike Everhart
                      Wed, 11 May Add2016
                                        recent
                                            08:33:55
                                                  activity
                                                   5 ﬁles-0500changed
                                                               to dashboard
                                                                     90 insertions(+)  5 dele ons(-)
7218ee5     Mike Everhart
                      Wed, 11 May Reduce
                                     2016 padding
                                            07:30:19
                                                   3 ﬁles  on
                                                            -0500
                                                              changed
                                                               dashboard
                                                                     13 insertions(+)
                                                                                stats163 dele ons(-)
531c085     Mike Everhart
                      Wed, 11 May Add2016
                                        status
                                            07:24:34
                                                 to5 leads
                                                      ﬁles-0500
                                                              changed
                                                               table25 insertions(+)   9 dele ons(-)
8b86429     Mike Everhart
                      Wed, 11 May Fix2016
                                      incorrect
                                            07:07:30
                                                   1lead
                                                      ﬁle -0500
                                                            changed
                                                            status1(pending/converted)
                                                                        insertion(+)   1 dele on(-)
  2951253   Mike Everhart
                      Wed, 11 May Fix2016
                                      campaigns
                                            06:12:53
                                                   1 ﬁle
                                                       not-0500
                                                            changed
                                                              being1ableinsertion(+)
                                                                              to be 1marked
                                                                                          dele on(-)
                                                                                                  as inactive
a83de72     Mike Everhart
                      Wed, 11 May Add2016
                                        active
                                            06:09:22
                                                 campaign
                                                   2 ﬁles-0500changed
                                                                  count
                                                                     4 insertions(+)
                                                                           to dashboard2 dele stats
                                                                                                 ons(-)
d8069e6     Mike Everhart
                      Wed, 11 May Fix2016
                                      dashboard
                                            05:45:39
                                                   10stats
                                                         ﬁles
                                                            -0500
                                                               changed
                                                                not 91updating
                                                                          insertions(+)
                                                                                    in61realtime
                                                                                           dele ons(-)
e94a2c8     Mike Everhart
                      Wed, 11 May Add2016
                                        a Hook
                                            02:12:19
                                                   9forﬁles
                                                          Cake;
                                                            -0500
                                                              changed
                                                                   Add
                                                                     441API insertions(+)
                                                                               controller
                                                                                       8 deleforons(-)
                                                                                                   Services
a69eb9c     Mike Everhart
                      Mon, 9 MayAdd2016 api23:46:11
                                             method18 ﬁles-0500
                                                           to post
                                                               changed
                                                                     555
                                                                      leads insertions(+)
                                                                               to 3rd43parties;
                                                                                           dele ons(-)
                                                                                                    add dob to leads;

                                                              142
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.511 Page 143 of 150


572531b     Mike Everhart
                      Mon, 9 MayUpdates
                                    2016 16:46:45
                                             dashboard
                                                12 ﬁles-0500
                                                           changed
                                                            leads
                                                                166andinsertions(+)
                                                                         leads105
                                                                                overview
                                                                                    dele ons(-)
   820444   Mike Everhart
                      Mon, 9 MayImplment
                                    2016 15:14:45
                                              update
                                                6 ﬁles -0500
                                                         to
                                                          changed
                                                             snapshot
                                                                99 insertions(+)
                                                                          stats47 dele ons(-)
ea239e3     Mike Everhart
                      Fri, 6 May 2016
                                  Add revenue
                                       04:11:38 8and
                                                  ﬁles
                                                   -0500 columns
                                                          changed
                                                                84 insertions(+)
                                                                     to track 8revenue
                                                                                 dele ons(-)
                                                                                          per lead
  1251917   Mike Everhart
                      Thu, 5 May Add
                                   2016WYSIWYG
                                         21:33:08
                                                16 ﬁles
                                                     editor
                                                     -0500 changed
                                                                7319 insertions(+)
                                                                               33 dele ons(-)
2bf7f97     Mike Everhart
                      Thu, 5 May Fixes
                                   2016 bug
                                         16:40:52
                                              when
                                                3 ﬁles
                                                     -0500
                                                       editing
                                                          changed
                                                                questions,
                                                                48 insertions(+)
                                                                              causing
                                                                               9 dele double
                                                                                       ons(-) entries
4482a43     Mike Everhart
                      Wed, 4 Mayadd 2016
                                       tokens
                                          08:23:06
                                               to
                                                6 ﬁles
                                                   campaign
                                                       -0500
                                                          changed
                                                                132
                                                                 questions
                                                                      insertions(+)
                                                                               40 dele ons(-)
1dfd5f8     Mike Everhart
                      Tue, 26 AprMake
                                   2016 14:55:40
                                         IP the1only
                                                  ﬁle -0500
                                                        required
                                                        changed 17 field
                                                                    insertions(+)
                                                                           to create
                                                                               10 delea lead
                                                                                         ons(-)
9ac3028     Mike Everhart
                      Tue, 26 AprAdd
                                   2016lead
                                         14:11:19
                                             answers,
                                                24 ﬁles
                                                      -0500
                                                          rounding
                                                           changed
                                                                1001out insertions(+)
                                                                            API86 dele ons(-)
48ee712     Mike Everhart
                      Sat, 23 Apr decreases
                                  2016 07:38:20
                                              logo
                                                5 ﬁles
                                                     -0500
                                                      textchanged
                                                           size5 insertions(+) 10 dele ons(-)
ddf071a     Mike Everhart
                      Sat, 23 Apr Implement
                                  2016 06:35:36logging
                                                10 -0500
                                                     ﬁles for
                                                           changed
                                                               API
                                                                255requests
                                                                      insertions(+)
                                                                               19 dele ons(-)
d8d9e96     Mike Everhart
                      Sat, 23 Apr Remove
                                  2016 02:06:17
                                            unneeded
                                                22 -0500
                                                     ﬁles JS/CSS
                                                           changed
                                                                1 insertion(+)
                                                                   plugin 8703 dele ons(-)
ce39cc1     Mike Everhart
                      Sat, 23 Apr changes
                                  2016 00:42:11
                                            for 4new
                                                  ﬁles
                                                     -0500
                                                        demo
                                                          changed
                                                                environment
                                                                34 insertions(+)
                                                                               12 dele ons(-)
82941aa     Mike Everhart
                      Fri, 22 Apr 2016
                                  Make20:08:34
                                         answers19-0500
                                                     polymorphic
                                                     ﬁles changed
                                                                238 insertions(+)
                                                                               143 dele ons(-)
0ea6a9a     Mike Everhart
                      Fri, 22 Apr 2016
                                  Implements
                                        09:07:014func_get_args()
                                                  ﬁles
                                                    -0500 changed
                                                                103 insertions(+)
                                                                       on API60 calls
                                                                                  dele ons(-)
40c9e9d     Mike Everhart
                      Fri, 22 Apr 2016
                                  Implement
                                        06:39:17
                                               self-documenting
                                                17-0500
                                                     ﬁles changed
                                                                680 insertions(+)
                                                                         API 80 dele ons(-)
013e52d     Mike Everhart
                      Thu, 21 AprAdd
                                   2016post-receive
                                         07:46:47
                                                1 ﬁle -0500
                                                        git
                                                        changed
                                                             hook
                                                                33 to
                                                                    inser
                                                                       repository
                                                                             ons(+)
51874b6     Mike Everhart
                      Thu, 21 AprRemove
                                   2016 06:37:03
                                            category
                                                5 ﬁles-0500
                                                         from
                                                          changed
                                                                campaigns
                                                                32 insertions(+)
                                                                               18 dele ons(-)
719e689     Mike Everhart
                      Thu, 21 Aprremove
                                   2016 06:16:54
                                           storage/
                                                9 ﬁles-0500
                                                        from
                                                          changed
                                                               repository
                                                                1 insertion(+) 24 dele ons(-)
91413c9     Mike Everhart
                      Thu, 21 AprAdd
                                   2016new
                                         05:45:06
                                             answer
                                                2 ﬁles-0500
                                                        actions
                                                          changed
                                                                20 inser ons(+)
5e5fd1e     Mike Everhart
                      Thu, 21 AprImplement
                                   2016 04:21:43
                                               campaigns,
                                                46 ﬁles
                                                      -0500changed
                                                                ads,
                                                                1558and insertions(+)
                                                                            questions
                                                                               55 dele ons(-)
68e8808     Mike Everhart
                      Tue, 19 Aprpushing
                                   2016 15:13:48
                                            to demo
                                                6 ﬁles-0500
                                                        site
                                                          changed
                                                                9 insertions(+)35366 dele ons(-)
b6b9db8     Mike Everhart
                      Tue, 19 AprPopulating
                                   2016 06:14:41
                                               repo
                                                385-0500
                                                       ﬁles changed
                                                                94140 inser ons(+)




                                                            143
Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.512 Page 144 of 150




                       SCHEDULE 3




                                       144
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.513 Page 145 of 150
Doug Bania                             Page 3


                  Pines International, Inc. v. Suja Life, LLC, USDC Southern District of California, Case No. 3:16-
                  cv-00985-GPC-WVG. Trademark Damages, Settlement Brief Testimony, 2016
                  Unicolors, Inc. v. Kohl’s Department Stores, Inc.; Fashion Life Inc.; Jes Apparel, L.L.C., USDC
                  Central District of California, Case No. 2:16-cv-00393-RGK-SS. Copyright Damages, Expert
                  Report, 2016
                  Timed Out, Inc. vs. Crazy Horse, Inc., Superior Court of the State of California, County of San
                  Francisco – Civic Center Courthouse, Case No. CGC-15-547904. Right of Publicity & SEO
                  Analysis, Expert Report, 2016
                  Adobe Systems Incorporated v. A&S Electronics, Inc., dba Trustprice; Alan Z. Lin; et. al.,
                  USDC Northern District of California Oakland Courthouse, Case No. 4:15-cv-02288-SBA.
                  Trademark & Copyright Damages, Expert Report, 2016
                  Ronald Greenspan, D.D.S. v. Mary Polomares, Randolph F. Alexander, D.D.S., M.S. and Leslie
                  Alexander, Superior Court of the State of California County of San Diego – Central Division,
                  Case No. 37-2014-00029393-CU-DF-CTL. Defamation & SEO Analysis, Expert Report &
                  Deposition, 2016
                  Nina Pham v. Texas Health Resources, Inc., District Court of Dallas County, Texas 68th
                  Judicial District, Cause No. DC-15-02252. Right of Publicity Damages & SEO Analysis, Expert
                  Report & Deposition, 2016
                  Christopher Gordon v. Drape Creative, Inc.; Papyrus-Recycled Greetings, Inc. USDC Central
                  District of California, Case No. CV 15-04905 JFW (PLAx). Trademark Damages, Expert
                  Report, 2016
                  Adobe Systems Incorporated v. David Far, aka Davit Far, doing business as AllMacDirect,
                  USDC Central District of California, Case No. CV15-06192 AB AJW. Trademark & Copyright
                  Damages, Expert Report, Deposition, 2016
                  Mark Spitz v. New Vitality LLC, NAC Marketing Company, Superior Court of California
                  County of Los Angeles, Case No. SC121977. Right of Publicity Damages & SEO Analysis,
                  Expert Consulting, 2016
                  Global Tobacco, LLC vs. R.K. Co., dba Cigar Cartel, USDC Central District of California
                  Western Division, Case No. 2:15-CV-05227. Trade Dress Damages, Expert Report, 2016
                  Ryoo Dental, Inc. v. Thomas D. Han DMD, dba Beach Dental Care, USDC Central District of
                  California, Southern Division, Case No. 8:15-cv-00308-JLS-RNB. Copyright Damages & SEO
                  Analysis, Expert Report, 2016
                  Joel Zimmerman p/k/a “deadmau5” and Ronica Holdings Limited vs. Play Records, Inc.,
                  Ontario Superior Court of Justice, Court file No. CV-15-539129. Trademark & Copyright
                  Damages, Expert consulting, 2016.
                  Reese Witherspoon v. Sears Holdings Management and Sears Brands LLC, et al., Case No.
                  SC120883, Superior Court of the State of California, County of Los Angeles, West District.
                  Right of Publicity Damages & SEO Analysis, Expert Report, 2016
                  Reese Witherspoon v. LNT Acquisition LLC, et al., Case No. SC120883, Superior Court of the
                  State of California, County of Los Angeles, West District. Right of Publicity Damages, Expert
                  Report, 2016


                             415 Laurel Street, Suite 341, San Diego, CA 92101
                                            www.nevium.com
                                                   145
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.514 Page 146 of 150
Doug Bania                             Page 4


                  Pharrell Williams, et al. v. Bridgeport Music, Inc., et al., Case No. CV13-06004-JAK (AGRx),
                  USDC, Central District of California, Western Division. Copyright Damages & Social Media
                  Analysis, Expert Report, Deposition and Trial Testimony, 2015
                  Cynara Busch v. Jakov Dulcich and Sons, LLC, Sunlight International Sales, Inc., Case No. CIV
                  1404125, Superior Court of the State of California, County of Marin, Right of Publicity
                  Damages, Expert Consulting, 2015
                  Markwins Beauty Products, Inc. v. Krystal Ball Productions, Inc. and Fergie Duhamel,
                  Arbitration, Pasadena, CA. Right of Publicity Damages, Expert Report, 2015
                  Stone Creek, Inc. vs. Omnia Italian Design, Inc., Case No. CV-13-00688-PHX-DLR, USDC,
                  District of Arizona, Trademark Damages & SEO Analysis, Expert Report, Deposition and
                  Trial Testimony, 2015
                  Unicolors, Inc. v. Urban Outfitters, Inc., dba Free People; Century 21 Department Stores,
                  LLC, Case No. CV14-1029 SJO (VBK) USDC, Central District of California, Copyright Damages,
                  Expert Report and Trial Testimony, 2015
                  Matthew C. Morin v. Cindy Marabito, Case No. RG14747850, California Superior Court,
                  Alameda County. Defamation Damages, Expert Consulting, 2015
                  Richard Guthrie v. Hobby Lobby Stores, Inc., Case No. 1:15-cv-00195-WDQ, United States
                  District Court, District of Maryland. Copyright Damages, Expert Consulting, 2015
                  Scott Ehredt vs. Medieval Knights, LLC, Case No. BC530275, Superior Court for the State of
                  California, County of Los Angeles, Right of Publicity Damages, Expert Report, 2015
                  Radix Textile, Inc. v. Anthropologie, Inc., Case No. CV14-04272-BRO (EX), USDC, Central
                  District of California, Copyright Damages, Expert Report, 2015
                  Unicolors, Inc. v. Urban Outfitters, Inc., dba, Free People, Case No. 2:14-cv-03217-R-AGR,
                  USDC, Central District of California, Copyright Damages, Expert Report, 2014
                  The Pond Guy, Inc. et al. v. Aquascape Designs, Inc., et al., Case No. 2:13-cv-13229-NGE-
                  DRG, USDC, Eastern District of Michigan. Trademark & SEO Analysis Investigation, Expert
                  Report, Deposition and Trial Testimony 2014
                  Bruce L. Lamb, dba Lamb Productions U-Tile It Videos v. Floor and Decor Outlets of America,
                  Inc., Case No. 3:13-cv-00390-JAH-BLM, USDC, Southern District of California. Copyright
                  Damages, Expert Consulting, 2014
                  Reese Witherspoon v. Marketing Advantages International, Inc., et al., Case No. SC120883,
                  Superior Court of the State of California, County of Los Angeles, West District. Right of
                  Publicity Damages & SEO Analysis, Expert Report, 2014
                  Jason Olive vs. General Nutrition Centers, Inc., Case No. BC482686, Superior Court for the
                  State of California, County of Los Angeles. Right of Publicity Damages; Expert Consulting,
                  2014
                  Amini Innovation Corporation vs. McFerran Home Furnishings, Inc., Case No. CV13-06496-
                  RSWL(SSx), USDC, Central District of California. Trade Dress and Copyright Damages, Expert
                  Report, 2014
                  One Beacon Insurance Company v. National Casualty Company, Case No. CV 06342-550-JC,
                  USDC, Central District of California. Copyright Damages; Expert Opinion, 2014

                            415 Laurel Street, Suite 341, San Diego, CA 92101
                                           www.nevium.com
                                                  146
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.515 Page 147 of 150
Doug Bania                             Page 5


                   Star Fabrics, Inc. vs. Joyce Leslie, Inc., N.Y. Invasion Inc., Myletex International, Inc., Case
                   No. 13-CV-02771-CAS, USDC, Central District of California – Western Division. Copyright
                   Damages; Expert Report, 2014
                   Cengage Learning, Inc., et al., United States Bankruptcy Court Eastern District of New York.
                   Copyright Damages; Expert Opinion and Rebuttal Opinion regarding valuation of higher
                   education textbook copyrights on behalf of the Second Lien Indenture Trustee in Chapter
                   11 bankruptcy cases, 2014
                   The Julia Child Foundation for Gastronomy and the Culinary Arts v. DGWB Advertising and
                   Communications, Case No. 8:12-CV-1402SJO, USDC, Central District of California. Right of
                   Publicity Damages & SEO Analysis; Expert Report and Deposition, 2013
                   United Fabrics International, Inc. vs. G-III Apparel Group, LTD; dba Wilsons Leather; Mcklein
                   Company, LLC, USDC, Central District of California. Copyright Damages; Expert Report,
                   2013
                   David Wolfe, v. Sunfood, LLC, et al.; Case No. 37-2011-00066729-CU-CO-CTL, Superior Court
                   of the State of California for the County of San Diego. Right of Publicity Damages;
                   Deposition, 2013
                   Brady Industries, LLC v. Waxie’s Enterprises, Inc., 2:12-cv-00777-PMP-VCF, USDC, District of
                   Nevada. Copyright Damages and SEO Analysis; Expert Report and Deposition, 2013
                   Rawlings Sporting Goods Company, Inc., v. Wilson Sporting Goods, 4:12-cv-01204-01204,
                   USDC, Eastern District of Missouri. Trademark Damages; Expert Opinion, 2013
                   Rebel Media, No Good Entertainment v. Jay Vir, No Good Digital; CV12-04602-R-JC, USDC,
                   Central District of California, Western Division. Trademark Damages & YouTube SEO
                   Analysis Investigation; Expert Opinion, 2013
                   Marona Photography, Inc. v. Los Altos Boots, Wild West Boots. 12-CV-00163-WYD-MJW,
                   USDC, District of Colorado. Copyright Damages; Expert Report, 2012
                   Ricky D. Ross v. William Leonard Roberts, II; CV10-4528-PA (RZx), The USDC, Central District
                   of California, Western Division – Los Angeles. Right of Publicity Damages; Rebuttal
                   Opinion, 2012
                   L.A. Printex Industries, Inc. v. Macy’s Retail Holdings, Inc., et al.; CV09-3978 DSF (AJWx),
                   USDC, Central District of California. Copyright Damages; Expert Report, 2011
                   John Frederick Dryer, et al. v. National Football League; 0:09-cv-02182-PAM-AJB, USDC,
                   District of Minnesota. Right of Publicity Damages; Expert Opinion, 2009

EDUCATION &     Google Analytics Individual Qualification (GAIQ); 2017
CERTIFICATION   Certified Licensing Professional (CLP); 2011
                San Diego State University; Masters, Television, Film, New Media Production; 2000
                San Francisco State University; Bachelor of Arts, Cinema; 1997




                              415 Laurel Street, Suite 341, San Diego, CA 92101
                                             www.nevium.com
                                                    147
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.516 Page 148 of 150
Doug Bania                             Page 6


EMPLOYMENT       Nevium Intellectual Property Solutions; San Diego, CA; 2012 – present
EXPERIENCE       Founding Principal: Provide IP strategy, licensing, valuation and expert services
                 CONSOR Intellectual Asset Management; La Jolla, CA; 2002 – 2012
                 Principal: Managed client & firm relations and provided expert witness services
                 Independent Film Producer; Los Angeles, CA; 2000 – 2003
                 Producer for two award winning short films: Boundaries and Passing Through.

ASSOCIATIONS &   Licensing Executives Society (LES)
MEMBERSHIPS      International Trademark Association (INTA)
                 International Trademark Association (INTA) Internet Committee (2016 -2019 terms)
                 ICANN Compliance and Domain Name Industry Subcommittee (2016 -2019 terms)
                 American Bar Association (ABA), Section of Intellectual Property Law
                 American Bar Association (ABA), Copyright & Social Media Committee

PUBLICATIONS &   “Internet Tools for Intellectual Property Analysis” presented as a webinar for the Certified
PRESENTATIONS    Patent Valuation Analyst certification, 2019
                 “Investigating Online IP Infringement and Calculating Damages for Internet Related Disputes”
                 presented at the University of San Diego School of Law, 2019
                 “Nevium: Influencer Marketing Meets Intellectual Property” Forbes, 2019
                 “Calculating the Value of Influencer Marketing and Impact of Infringement” Attorney at Law
                 Magazine, 2019
                 “Building Cannabis IP Includes Both Your Brand and Your Technology” Entrepreneur, 2019
                 “Can Trademark Infringement Be a Victimless Crime? The Stone Creek v. Omnia Case”
                 International Journal of Law and Public Administration, Redfame Publishing Inc., 2018
                 “Apportionment Models: Valuing the Contribution of Intangible Property and Assets in
                 Disputes” A Special Series Webinar on New Economic Damages Guide. Business Valuation
                 Resources (BVR), 2018
                 “Using Internet Analytic Tools for Valuation and Damages Calculations in Internet IP
                 Infringement and Defamation Cases” published as a chapter in The Comprehensive Guide to
                 Economic Damages book by Business Valuation Resources (BVR), 2018
                 “Profit Apportionment in Intellectual Property Infringement Damages Calculations” published
                 as a chapter in The Comprehensive Guide to Economic Damages book by Business Valuation
                 Resources (BVR), 2018
                 The Florida Bar Business Law Section, 9th Annual Intellectual Property Symposium. Panel on
                 the Blurred Lines trial – Speaking as the copyright damages and apportionment expert. St. Pete
                 Beach, FL, April 2018
                  “Proving Infringement in Online Trademark Disputes” Luncheon Table Topic at the 140th Annual
                 International Trademark Association (INTA) Meeting, Seattle, WA May 2018
                 “Building Brands and Maximizing Value” Workshop Session presented at the Licensing
                 Executive Society (LES) 2017 Spring Meeting entitled Stronger Economies Through Licensing,
                 Washington, DC, May 2017

                               415 Laurel Street, Suite 341, San Diego, CA 92101
                                              www.nevium.com
                                                     148
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.517 Page 149 of 150
Doug Bania                             Page 7


               “Blurred Lines – Music Industry Damage Calculations” Panel Session presented at SXSW, Austin,
               TX, March 2017
               “Non-Traditional Marks and the Traditional Practice” Luncheon Table Topic for the
               International Trademark Association (INTA), San Diego, CA, February 2017
               The Use of Analytic Tools for Valuation and Damages Calculations in Internet IP Infringement
               and Defamation Cases” published as a chapter in Calculating Economic Damages in Intellectual
               Property Infringement Cases book by Business Valuation Resources (BVR), October 2016
               “Misuses of IP Over the Internet: Searching for Value.” Business Valuation Resources (BVR)
               Special Series Webinar: The Comprehensive Guide to Economic Damages, July 2016
               “The Use of Analytic Tools for Valuation and Damages Calculations in Internet IP Infringement
               and Defamation Cases” published as a chapter in The Comprehensive Guide to Lost Profits and
               Other Commercial Damages book by Business Valuation Resources (BVR), May 2016
               “Brand Valuation and Techniques” presented at the Conference on Brand Valuation; University
               of New Hampshire School of Law and The Franklin Pierce Center for Intellectual Property.
               Concord, New Hampshire, April 2016
               “Valuation and Damages Calculations in Cases Involving Internet IP Infringement and
               Defamation.” NACVA Webinar Series, April 2016
               “Brand Due Diligence: Tools and Techniques for Supporting Successful Brand Driven
               Transactions” Luncheon Table Topic at the International Trademark Association (INTA) Annual
               Meeting, Orlando, FL, May 2016
               “Employing Internet and Social Media Analytical Tools in Valuation and Damages Calculations”
               Featured Presenter at the NACVA and the CTI’s 2016 Annual Conference. San Diego, CA, June
               2016
               “Apportioning Copyright Damages: The Case of Blurred Lines” published in the Journal of
               Intellectual Property Law and Practice, Vol. 10, No. 12, November 2015
               “Intellectual Property Valuation: Methodologies and Case Studies” presented at the American
               Society of Appraisers (ASA), San Diego Chapter monthly meeting, San Diego, 2015
               “Blurred Lines or Fuzzy Math: How Did They Come Up with $7.3 Million or was it $5.3 Million?
               – Damage Calculations in the Music Industry, New York State Bar – Entertainment Business Law
               Seminar in Association with CMJ Music Marathon, New York, 2015
               “Internet Analytic Tools for Brand Valuation, Damages and Defamation” Luncheon Table Topic
               at the International Trademark Association (INTA) 2015 Annual Meeting, San Diego, CA
               “Valuation and Damages Calculations in Cases Involving Internet IP Infringement and
               Defamation” presented at the NACVA and the CTI’s 2015 Annual Conference, June 2015
               “How to Calculate Damages for Internet and Social Media Infringement” presented at the 36th
               Annual BAA/PMA Marketing Law Conference, 2014
               “Calculating Damages from Internet IP Infringement and Defamation” presented at the Internet
               Law Leadership Summit, 2014
               “Estimating and Managing the Economic Impact of Brand Disparagement” published in the
               World Trademark Review, 2014

                             415 Laurel Street, Suite 341, San Diego, CA 92101
                                            www.nevium.com
                                                   149
 Case 3:19-cv-00458-JLS-NLS Document 17-5 Filed 04/18/19 PageID.518 Page 150 of 150
Doug Bania                             Page 8


               “SFIA Legal Task Force Series: Intellectual Property Litigation & Valuation” presented to the
               Sports & Fitness Industry Association members, 2013
               “Copyright Valuation and Damages: Different Tools for Different Challenges” presented to The
               State Bar of California, Intellectual Property Law Section, 2013
               “Key Concepts in Intellectual Property Valuation” presented to various law firms, 2012
               "Intellectual Property Valuation," presented to various law firms, 2011
               “Valuing Your Brand for Sale or Securitization”, presented to LIMA members, 2011
               “Valuing the Intangible: Where to Start? The Full Family of Intellectual Property and Other
               Intangibles,” CLE presented to various law firms, 2010
               “Valuation, Licensing, Damages and Expert Witnesses,” CLE presented to various law firms,
               2009
               “Brand Leverage and Valuation” presented to various corporations, 2008
               “Deceptive Product Endorsement: Unauthorized Use of a Celebrity’s Name and Likeness,”
               published in Total Licensing Magazine, 2006




                             415 Laurel Street, Suite 341, San Diego, CA 92101
                                            www.nevium.com
                                                   150
